UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-6128 Name of Registrant: Putnam New Opportunities Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam New Opportunities Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 06/30/2009 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam New Opportunities Fund Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP9 002824100 04/24/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Alpern Mgmt For For For 1.2 Elect Roxanne Austin Mgmt For For For 1.3 Elect William Daley Mgmt For For For 1.4 Elect W. James Farrell Mgmt For For For 1.5 Elect H. Laurance Fuller Mgmt For For For 1.6 Elect William Osborn Mgmt For For For 1.7 Elect David Owen Mgmt For For For 1.8 Elect W. Ann Reynolds Mgmt For For For 1.9 Elect Roy Roberts Mgmt For For For 1.10 Elect Samuel Scott III Mgmt For For For 1.11 Elect William Smithburg Mgmt For For For 1.12 Elect Glenn Tilton Mgmt For For For 1.13 Elect Miles White Mgmt For For For 2 APPROVAL OF THE ABBOTT Mgmt For Against Against LABORATORIES 2009 INCENTIVE STOCK PROGRAM 3 2009 Employee Stock Purchase Mgmt For For For Plan 4 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS AUDITORS 5 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ANIMAL TESTING 6 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For HEALTH CARE PRINCIPLES 7 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE Accenture Ltd. Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE Mgmt For Against Against BOARD OF DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: MARJORIE MAGNER 6 Ratification of Auditor Mgmt For Against Against Activision Blizzard, Inc. Ticker Security ID: Meeting Date Meeting Status ATVI CUSIP9 00507V109 06/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Philippe Capron Mgmt For Withhold Against 1.2 Elect Robert Corti Mgmt For Withhold Against 1.3 Elect Frederic Crepin Mgmt For Withhold Against 1.4 Elect Brian Kelly Mgmt For Withhold Against 1.5 Elect Robert Kotick Mgmt For Withhold Against 1.6 Elect Jean-Bernard Levy Mgmt For Withhold Against 1.7 Elect Robert Morgado Mgmt For Withhold Against 1.8 Elect Douglas Morris Mgmt For Withhold Against 1.9 Elect Stephane Roussel Mgmt For Withhold Against 1.10 Elect Richard Sarnoff Mgmt For Withhold Against 1.11 Elect Regis Turrini Mgmt For Withhold Against 2 Amendment to the 2008 Incentive Mgmt For For For Plan Activision Blizzard, Inc. Ticker Security ID: Meeting Date Meeting Status ATVI CUSIP9 00507V109 09/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Philippe Capron Mgmt For Withhold Against 1.2 Elect Robert Corti Mgmt For Withhold Against 1.3 Elect Frederic Crepin Mgmt For Withhold Against 1.4 Elect Bruce Hack Mgmt For Withhold Against 1.5 Elect Brian Kelly Mgmt For Withhold Against 1.6 Elect Robert Kotick Mgmt For Withhold Against 1.7 Elect Jean-Bernard Levy Mgmt For Withhold Against 1.8 Elect Robert Morgado Mgmt For Withhold Against 1.9 Elect Douglas Morris Mgmt For Withhold Against 1.10 Elect Rene Penisson Mgmt For Withhold Against 1.11 Elect Richard Sarnoff Mgmt For Withhold Against 2 APPROVAL OF THE ACTIVISION Mgmt For For For BLIZZARD, INC. 2008 INCENTIVE PLAN. 3 Shareholder Proposal Regarding ShrHoldr Against Against For Board Diversity 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Actuant Corporation Ticker Security ID: Meeting Date Meeting Status ATU CUSIP9 00508X203 01/09/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Arzbaecher Mgmt For For For 1.2 Elect Gurminder Bedi Mgmt For For For 1.3 Elect Gustav Boel Mgmt For For For 1.4 Elect Thomas Fischer Mgmt For For For 1.5 Elect William Hall Mgmt For For For 1.6 Elect R. Alan Hunter, Jr. Mgmt For For For 1.7 Elect Robert Peterson Mgmt For For For 1.8 Elect Holly Van Deursen Mgmt For For For 1.9 Elect Dennis Williams Mgmt For For For 2 2009 Omnibus Incentive Plan Mgmt For For For Acxiom Corporation Ticker Security ID: Meeting Date Meeting Status ACXM CUSIP9 005125109 08/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Dillard, II Mgmt For For For 1.2 Elect Thomas McLarty, III Mgmt For For For 1.3 Elect Jeffrey Ubben Mgmt For For For 1.4 Elect R. Halsey Wise Mgmt For For For 2 APPROVAL OF AN AMENDMENT Mgmt For For For TO THE 2005 EQUITY COMPENSATION PLAN. 3 RATIFICATION OF KPMG LLP AS Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTANT. Adobe Systems Inc. Ticker Security ID: Meeting Date Meeting Status ADBE CUSIP9 00724F101 04/01/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS II Mgmt For For For DIRECTOR: ROBERT K. BURGESS 2 ELECTION OF CLASS II Mgmt For For For DIRECTOR: CAROL MILLS 3 ELECTION OF CLASS II Mgmt For For For DIRECTOR: DANIEL ROSENSWEIG 4 ELECTION OF CLASS II Mgmt For For For DIRECTOR: ROBERT SEDGEWICK 5 ELECTION OF CLASS II Mgmt For For For DIRECTOR: JOHN E. WARNOCK 6 Amendment to the 2003 Equity Mgmt For For For Incentive Plan 7 Ratification of Auditor Mgmt For For For Advance Auto Parts, Inc. Ticker Security ID: Meeting Date Meeting Status AAP CUSIP9 00751Y106 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Bergstrom Mgmt For For For 1.2 Elect John Brouillard Mgmt For For For 1.3 Elect Darren Jackson Mgmt For For For 1.4 Elect William Oglesby Mgmt For For For 1.5 Elect Gilbert Ray Mgmt For For For 1.6 Elect Carlos Saladrigas Mgmt For For For 1.7 Elect Francesca Spinelli Mgmt For For For 2 Ratification of Auditor Mgmt For For For AES Corporation Ticker Security ID: Meeting Date Meeting Status AES CUSIP9 00130H105 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Samuel Bodman III Mgmt For For For 1.2 Elect Paul Hanrahan Mgmt For For For 1.3 Elect Kristina Johnson Mgmt For For For 1.4 Elect Tarun Khanna Mgmt For For For 1.5 Elect John Koskinen Mgmt For For For 1.6 Elect Philip Lader Mgmt For For For 1.7 Elect Sandra Moose Mgmt For For For 1.8 Elect John Morse, Jr. Mgmt For For For 1.9 Elect Philip Odeen Mgmt For For For 1.10 Elect Charles Rossotti Mgmt For For For 1.11 Elect Sven Sandstrom Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS Affiliated Computer Services, Inc. Ticker Security ID: Meeting Date Meeting Status ACS CUSIP9 008190100 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Darwin Deason Mgmt For For For 1.2 Elect Lynn Blodgett Mgmt For For For 1.3 Elect Robert Druskin Mgmt For For For 1.4 Elect Kurt Krauss Mgmt For For For 1.5 Elect Ted Miller, Jr. Mgmt For For For 1.6 Elect Paul Sullivan Mgmt For For For 1.7 Elect Frank Varasano Mgmt For For For 2 Senior Executive Annual Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Agco Corporation Ticker Security ID: Meeting Date Meeting Status AG CUSIP9 001084102 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect P. George Benson Mgmt For For For 1.2 Elect Gerald Shaheen Mgmt For For For 1.3 Elect Hendrikus Visser Mgmt For For For 2 Ratification of Auditor Mgmt For For For Alpha Natural Resources, Inc. Ticker Security ID: Meeting Date Meeting Status ANR CUSIP9 02076X102 11/21/2008 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For TNA N/A 2 Right to Adjourn Meeting Mgmt For TNA N/A Altera Corporation Ticker Security ID: Meeting Date Meeting Status ALTR CUSIP9 021441100 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Daane Mgmt For For For 2 Elect Robert Finocchio, Jr. Mgmt For For For 3 Elect Kevin McGarity Mgmt For For For 4 Elect Gregory Myers Mgmt For For For 5 Elect Krish Prabhu Mgmt For For For 6 Elect John Shoemaker Mgmt For For For 7 Elect Susan Wang Mgmt For For For 8 Amendment to the 2005 Equity Mgmt For For For Incentive Plan 9 Amendment to the 1987 Employee Mgmt For For For Stock Purchase Plan 10 Ratification of Auditor Mgmt For For For American Oriental Bioengineering, Inc. Ticker Security ID: Meeting Date Meeting Status AOB CUSIP9 028731107 12/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Tony Liu Mgmt For For For 1.2 Elect Jun Min Mgmt For For For 1.3 Elect Yanchun Li Mgmt For For For 1.4 Elect Binsheng Li Mgmt For For For 1.5 Elect Cosimo Patti Mgmt For For For 1.6 Elect Xianmin Wang Mgmt For For For 1.7 Elect Eileen Brody Mgmt For For For 1.8 Elect Lawrence Wizel Mgmt For For For 1.9 Elect Baiqing Zhang Mgmt For For For 2 Ratification of Auditor Mgmt For For For Amerigroup Corporation Ticker Security ID: Meeting Date Meeting Status AGP CUSIP9 03073T102 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Capps Mgmt For For For 1.2 Elect Emerson Fullwood Mgmt For For For 1.3 Elect William McBride Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Equity Incentive Plan Mgmt For Against Against Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect François de Carbonnel Mgmt For Against Against 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Frank Herringer Mgmt For For For 8 Elect Gilbert Omenn Mgmt For For For 9 Elect Judith Pelham Mgmt For For For 10 Elect J. Paul Reason Mgmt For For For 11 Elect Leonard Schaeffer Mgmt For For For 12 Elect Kevin Sharer Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2009 Equity Incentive Plan Mgmt For For For 15 Elimination of Supermajority Mgmt For For For Requirement 16 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation Analog Devices, Inc. Ticker Security ID: Meeting Date Meeting Status ADI CUSIP9 032654105 03/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Champy Mgmt For For For 2 Elect Yves-Andre Istel Mgmt For For For 3 Elect Neil Novich Mgmt For For For 4 Elect Kenton Sicchitano Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal to Declassify ShrHoldr Against For Against the Board Aon Corporation Ticker Security ID: Meeting Date Meeting Status AOC CUSIP9 037389103 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lester Knight Mgmt For Against Against 2 Elect Gregory Case Mgmt For Against Against 3 Elect Fulvio Conti Mgmt For Against Against 4 Elect Edgar Jannotta Mgmt For Against Against 5 Elect Jan Kalff Mgmt For Against Against 6 Elect J. Michael Losh Mgmt For Against Against 7 Elect R. Eden Martin Mgmt For Against Against 8 Elect Andrew McKenna Mgmt For Against Against 9 Elect Robert Morrison Mgmt For Against Against 10 Elect Richard Myers Mgmt For Against Against 11 Elect Richard Notebaert Mgmt For Against Against 12 Elect John Rogers, Jr. Mgmt For Against Against 13 Elect Gloria Santona Mgmt For Against Against 14 Elect Carolyn Woo Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For Apple Inc. Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 02/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Campbell Mgmt For For For 1.2 Elect Millard Drexler Mgmt For For For 1.3 Elect Albert Gore, Jr. Mgmt For For For 1.4 Elect Steven Jobs Mgmt For For For 1.5 Elect Andrea Jung Mgmt For For For 1.6 Elect Arthur Levinson Mgmt For For For 1.7 Elect Eric Schmidt Mgmt For For For 1.8 Elect Jerome York Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report 3 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform 4 Shareholder Proposal Regarding ShrHoldr Against Against For Sustainability Report 5 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Applied Biosystems Inc. Ticker Security ID: Meeting Date Meeting Status ABI CUSIP9 038149100 10/28/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Assurant, Inc. Ticker Security ID: Meeting Date Meeting Status AIZ CUSIP9 04621X108 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Charles Koch Mgmt For For For 1.2 Elect H. Carroll Mackin Mgmt For For For 1.3 Elect Robert Pollock Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Mgmt For For For Requirements AutoZone, Inc. Ticker Security ID: Meeting Date Meeting Status AZO CUSIP9 053332102 12/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Crowley Mgmt For For For 1.2 Elect Sue Gove Mgmt For For For 1.3 Elect Earl Graves, Jr. Mgmt For For For 1.4 Elect Robert Grusky Mgmt For For For 1.5 Elect J.R. Hyde, III Mgmt For For For 1.6 Elect W. Andrew McKenna Mgmt For For For 1.7 Elect George Mrkonic, Jr. Mgmt For For For 1.8 Elect Luis Nieto Mgmt For For For 1.9 Elect William Rhodes, III Mgmt For For For 1.10 Elect Theodore Ullyot Mgmt For For For 2 Ratification of Auditor Mgmt For For For Bank of the Ozarks, Inc. Ticker Security ID: Meeting Date Meeting Status OZRK CUSIP9 063904106 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Gleason Mgmt For For For 1.2 Elect Mark Ross Mgmt For For For 1.3 Elect Jean Arehart Mgmt For For For 1.4 Elect Steven Arnold Mgmt For For For 1.5 Elect Richard Cisne Mgmt For For For 1.6 Elect Robert East Mgmt For For For 1.7 Elect Linda Gleason Mgmt For For For 1.8 Elect Henry Mariani Mgmt For For For 1.9 Elect James Matthews Mgmt For For For 1.10 Elect R. L. Qualls Mgmt For For For 1.11 Elect Kennith Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE 2009 Mgmt For For For RESTRICTED STOCK PLAN. 4 Advisory Vote on Executive Mgmt For For For Compensation 5 Transaction of Other Business Mgmt For Against Against Barrick Gold Corp. Ticker Security ID: Meeting Date Meeting Status ABX CUSIP9 067901108 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Howard Beck Mgmt For For For 1.2 Elect C. William Birchall Mgmt For For For 1.3 Elect Donald Carty Mgmt For For For 1.4 Elect Gustavo Cisneros Mgmt For For For 1.5 Elect Marshall Cohen Mgmt For For For 1.6 Elect Peter Crossgrove Mgmt For Withhold Against 1.7 Elect Robert Franklin Mgmt For For For 1.8 Elect Peter Godsoe Mgmt For For For 1.9 Elect J. Brett Harvey Mgmt For For For 1.10 Elect M. Brian Mulroney Mgmt For Withhold Against 1.11 Elect Anthony Munk Mgmt For For For 1.12 Elect Peter Munk Mgmt For For For 1.13 Elect Aaron Regent Mgmt For For For 1.14 Elect Steven Shapiro Mgmt For For For 1.15 Elect Gregory Wilkins Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Shareholder Proposal Regarding Mgmt Against Against For External Independent Report on Operations Basic Energy Services, Inc. Ticker Security ID: Meeting Date Meeting Status BAS CUSIP9 06985P100 07/15/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 2008 Equity Incentive Plan Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Basic Energy Services, Inc. Ticker Security ID: Meeting Date Meeting Status BAS CUSIP9 06985P100 09/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James D'Agostino Mgmt For For For 1.2 Elect Kenneth Huseman Mgmt For For For 1.3 Elect Thomas Moore, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Baxter International Inc. Ticker Security ID: Meeting Date Meeting Status BAX CUSIP9 071813109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Walter Boomer Mgmt For For For 2 Elect James Gavin III Mgmt For For For 3 Elect Peter Hellman Mgmt For For For 4 Elect K.J. Storm Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Testing Becton, Dickinson and Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 02/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Claire Fraser-Liggett Mgmt For For For 1.2 Elect Edward Ludwig Mgmt For For For 1.3 Elect Willard Overlock, Jr. Mgmt For For For 1.4 Elect Bertram Scott Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3 AMENDMENT TO BD S Mgmt For For For RESTATED CERTIFICATE OF INCORPORATION. 4 AMENDMENT TO THE 2004 Mgmt For For For EMPLOYEE AND DIRECTOR EQUITY-BASED COMPENSATION PLAN. 5 APPROVAL OF MATERIAL TERMS Mgmt For For For OF PERFORMANCE GOALS. 6 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS. 7 CUMULATIVE VOTING. ShrHoldr Against Against For BJ's Wholesale Club, Inc. Ticker Security ID: Meeting Date Meeting Status BJ CUSIP9 05548J106 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Christine Cournoyer Mgmt For For For 2 Elect Edmond English Mgmt For For For 3 Elect Helen Peters Mgmt For For For 4 Amendment to the 2008 Mgmt For For For Management Incentive Plan 5 Amendment to the 2008 Growth Mgmt For For For Incentive Plan 6 Amendment to the 2007 Stock Mgmt For For For Incentive Plan 7 Ratification of Auditor Mgmt For For For BMC Software, Inc. Ticker Security ID: Meeting Date Meeting Status BMC CUSIP9 055921100 07/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect B.Garland Cupp Mgmt For For For 1.2 Elect Robert Beauchamp Mgmt For For For 1.3 Elect Jon Barfield Mgmt For For For 1.4 Elect Gary Bloom Mgmt For For For 1.5 Elect Meldon Gafner Mgmt For For For 1.6 Elect P. Thomas Jenkins Mgmt For For For 1.7 Elect Louis Lavigne, Jr. Mgmt For For For 1.8 Elect Kathleen O'Neil Mgmt For For For 1.9 Elect Tom Tinsley Mgmt For For For 2 Ratification of Auditor Mgmt For For For Boston Scientific Corporation Ticker Security ID: Meeting Date Meeting Status BSX CUSIP9 101137107 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Abele Mgmt For For For 2 Elect Ursula Burns Mgmt For For For 3 Elect Marye Anne Fox Mgmt For For For 4 Elect Ray Groves Mgmt For For For 5 Elect Kristina Johnson Mgmt For Against Against 6 Elect Ernest Mario Mgmt For For For 7 Elect N.J. Nicholas, Jr. Mgmt For For For 8 Elect Pete Nicholas Mgmt For For For 9 Elect John Pepper Mgmt For For For 10 Elect Uwe Reinhardt Mgmt For For For 11 Elect Warren Rudman Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Elect James Tobin Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Transaction of Other Business Mgmt For Against Against Brinker International, Inc. Ticker Security ID: Meeting Date Meeting Status EAT CUSIP9 109641100 10/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Douglas Brooks Mgmt For For For 1.2 Elect Harriet Edelman Mgmt For For For 1.3 Elect Marvin Girouard Mgmt For For For 1.4 Elect Ronald Kirk Mgmt For For For 1.5 Elect John Mims Mgmt For For For 1.6 Elect George Mrkonic, Jr. Mgmt For For For 1.7 Elect Erle Nye Mgmt For For For 1.8 Elect James Oesterreicher Mgmt For For For 1.9 Elect Rosendo Parra Mgmt For For For 1.10 Elect Cece Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 AMENDMENT TO THE STOCK Mgmt For For For OPTION AND INCENTIVE PLAN. 4 APPROVAL OF SHAREHOLDER ShrHoldr Against Against For PROPOSAL SUBMITTED BY PETA. C.H. Robinson Worldwide, Inc. Ticker Security ID: Meeting Date Meeting Status CHRW CUSIP9 12541W209 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Stake Mgmt For Against Against 2 Elect John Wiehoff Mgmt For Against Against 3 Change in Board Size Range Mgmt For For For 4 Ratification of Auditor Mgmt For For For Career Education Corporation Ticker Security ID: Meeting Date Meeting Status CECO CUSIP9 141665109 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. CHOOKASZIAN 2 ELECTION OF DIRECTOR: DAVID Mgmt For For For W. DEVONSHIRE 3 ELECTION OF DIRECTOR: Mgmt For For For PATRICK W. GROSS 4 ELECTION OF DIRECTOR: Mgmt For For For GREGORY L. JACKSON 5 ELECTION OF DIRECTOR: Mgmt For For For THOMAS B. LALLY 6 ELECTION OF DIRECTOR: Mgmt For For For STEVEN H. LESNIK 7 ELECTION OF DIRECTOR: GARY Mgmt For For For E. MCCULLOUGH 8 ELECTION OF DIRECTOR: Mgmt For For For EDWARD A. SNYDER 9 ELECTION OF DIRECTOR: Mgmt For For For LESLIE T. THORNTON 10 Ratification of Auditor Mgmt For Against Against CEC Entertainment, Inc. Ticker Security ID: Meeting Date Meeting Status CEC CUSIP9 125137109 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Frank Mgmt For For For 1.2 Elect Tim Morris Mgmt For For For 1.3 Elect Louis Neeb Mgmt For For For 2 Amendment to the 2004 Restricted Mgmt For For For Stock Plan 3 Ratification of Auditor Mgmt For For For Cephalon, Inc. Ticker Security ID: Meeting Date Meeting Status CEPH CUSIP9 156708109 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frank Baldino, Jr. Mgmt For For For 1.2 Elect William Egan Mgmt For For For 1.3 Elect Martyn Greenacre Mgmt For For For 1.4 Elect Vaughn Kailian Mgmt For For For 1.5 Elect Kevin Moley Mgmt For For For 1.6 Elect Charles Sanders Mgmt For For For 1.7 Elect Gail Wilensky Mgmt For For For 1.8 Elect Dennis Winger Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Compensation Plan 3 Ratification of Auditor Mgmt For For For Chart Industries, Inc. Ticker Security ID: Meeting Date Meeting Status CTI CUSIP9 16115Q308 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Samuel Thomas Mgmt For For For 1.2 Elect W. Douglas Brown Mgmt For For For 1.3 Elect Richard Goodrich Mgmt For For For 1.4 Elect Steven Krablin Mgmt For For For 1.5 Elect Michael Press Mgmt For For For 1.6 Elect James Tidwell Mgmt For For For 1.7 Elect Thomas Williams Mgmt For For For 2 2009 Omnibus Equity Plan Mgmt For For For 3 2009 Incentive Compensation Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Church & Dwight Co., Inc. Ticker Security ID: Meeting Date Meeting Status CHD CUSIP9 171340102 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect T. Rosie Albright Mgmt For For For 1.2 Elect Ravichandra Saligram Mgmt For For For 1.3 Elect Robert Shearer Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: M. Mgmt For For For MICHELE BURNS 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. CAPELLAS 4 ELECTION OF DIRECTOR: LARRY Mgmt For For For R. CARTER 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CHAMBERS 6 ELECTION OF DIRECTOR: BRIAN Mgmt For For For L. HALLA 7 ELECTION OF DIRECTOR: DR. Mgmt For For For JOHN L. HENNESSY 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RODERICK C. MCGEARY 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL K. POWELL 11 ELECTION OF DIRECTOR: Mgmt For For For STEVEN M. WEST 12 ELECTION OF DIRECTOR: JERRY Mgmt For Against Against YANG 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Formation of a Board Committee on Human Rights 15 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Internet Fragmentation Cliffs Natural Resources Inc. Ticker Security ID: Meeting Date Meeting Status CLF CUSIP9 185896107 10/03/2008 Take No Action Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Control Share Acquisition Statute ShrHldr Against TNA N/A Cliffs Natural Resources Inc. Ticker Security ID: Meeting Date Meeting Status CLF CUSIP9 185896107 10/03/2008 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Control Share Acquisition Statute ShrHldr N/A For N/A 2 Right to Adjourn Meeting ShrHldr N/A For N/A Cliffs Natural Resources Inc. Ticker Security ID: Meeting Date Meeting Status CLFQL CUSIP9 185896107 11/21/2008 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger Mgmt For TNA N/A 2 Adjournment of Meeting Mgmt For TNA N/A Coca-Cola Co. Ticker Security ID: Meeting Date Meeting Status KO CUSIP9 191216100 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HERBERT A. ALLEN 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. ALLEN 3 ELECTION OF DIRECTOR: Mgmt For For For CATHLEEN P. BLACK 4 ELECTION OF DIRECTOR: Mgmt For For For BARRY DILLER 5 ELECTION OF DIRECTOR: Mgmt For For For ALEXIS M. HERMAN 6 ELECTION OF DIRECTOR: Mgmt For For For MUHTAR KENT 7 ELECTION OF DIRECTOR: Mgmt For For For DONALD R. KEOUGH 8 ELECTION OF DIRECTOR: MARIA Mgmt For For For ELENA LAGOMASINO 9 ELECTION OF DIRECTOR: Mgmt For For For DONALD F. MCHENRY 10 ELECTION OF DIRECTOR: SAM Mgmt For For For NUNN 11 ELECTION OF DIRECTOR: JAMES Mgmt For For For D. ROBINSON III 12 ELECTION OF DIRECTOR: PETER Mgmt For For For V. UEBERROTH 13 ELECTION OF DIRECTOR: JACOB Mgmt For Against Against WALLENBERG 14 ELECTION OF DIRECTOR: JAMES Mgmt For For For B. WILLIAMS 15 Ratification of Auditor Mgmt For For For 16 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 17 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING AN INDEPENDENT BOARD CHAIR 18 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS 19 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING RESTRICTED STOCK Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP9 194162103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cahill Mgmt For For For 2 Elect Jill Conway Mgmt For For For 3 Elect Ian Cook Mgmt For For For 4 Elect Ellen Hancock Mgmt For For For 5 Elect David Johnson Mgmt For For For 6 Elect Richard Kogan Mgmt For For For 7 Elect Delano Lewis Mgmt For For For 8 Elect J. Pedro Reinhard Mgmt For For For 9 Elect Stephen Sadove Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 2009 Executive Incentive Mgmt For For For Compensation Plan 12 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Commerce Bancshares, Inc. Ticker Security ID: Meeting Date Meeting Status CBSH CUSIP9 200525103 04/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jonathan Kemper Mgmt For For For 1.2 Elect Terry Meek Mgmt For For For 1.3 Elect Dan Simons Mgmt For For For 1.4 Elect Kimberly Walker Mgmt For For For 2 RATIFY KPMG LLP AS AUDIT AND Mgmt For For For ACCOUNTING FIRM. 3 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board Comstock Resources, Inc. Ticker Security ID: Meeting Date Meeting Status CRK CUSIP9 205768203 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Roland Burns Mgmt For For For 1.2 Elect David Lockett Mgmt For For For 2 2009 Long-term Incentive Plan Mgmt For For For 3 Increase of Authorized Common Mgmt For For For Stock 4 Ratification of Auditor Mgmt For For For Covidien, Ltd. Ticker Security ID: Meeting Date Meeting Status COV CUSIP9 G2552X108 03/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For For For ARNOLD 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT H. BRUST 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. CONNORS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For CHRISTOPHER J. COUGHLIN 5 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY M. DONAHUE 6 ELECTION OF DIRECTOR: KATHY Mgmt For For For J. HERBERT 7 ELECTION OF DIRECTOR: Mgmt For For For RANDALL J. HOGAN, III 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. MEELIA 9 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 10 ELECTION OF DIRECTOR: Mgmt For For For TADATAKA YAMADA 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH A. ZACCAGNINO 12 APPROVE AMENDED AND Mgmt For For For RESTATED 2 INCENTIVE PLAN 13 Ratification of Auditor Mgmt For For For Covidien, Ltd. Ticker Security ID: Meeting Date Meeting Status COV CUSIP9 G2552X108 05/28/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reorganization of the Company Mgmt For For For From Bermuda to Ireland 2 Creation of Distributable Reserves Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Cracker Barrel Old Country Store Inc. Ticker Security ID: Meeting Date Meeting Status CBRL CUSIP9 12489V106 11/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Carreker Mgmt For For For 1.2 Elect Robert Dale Mgmt For For For 1.3 Elect Richard Dobkin Mgmt For For For 1.4 Elect Robert Hilton Mgmt For For For 1.5 Elect Charles Jones, Jr. Mgmt For For For 1.6 Elect B.F. Lowery Mgmt For For For 1.7 Elect Martha Mitchell Mgmt For For For 1.8 Elect Andrea Weiss Mgmt For For For 1.9 Elect Jimmie White Mgmt For For For 1.10 Elect Michael Woodhouse Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Company Name Change Mgmt For For For 4 Amendment to the Stock Option Mgmt For For For Plan 5 Amendment to the 2002 Omnibus Mgmt For For For Incentive Compensation Plan Regarding Performance Criteria 6 Amendment to the 2002 Omnibus Mgmt For Against Against Incentive Compensation Plan Regarding Share Incresae CSG Systems International, Inc. Ticker Security ID: Meeting Date Meeting Status CSGS CUSIP9 126349109 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Peter Kalan Mgmt For For For 1.2 Elect Frank Sica Mgmt For For For 1.3 Elect James Unruh Mgmt For For For 2 Ratification of Auditor Mgmt For For For Darden Restaurants, Inc. Ticker Security ID: Meeting Date Meeting Status DRI CUSIP9 237194105 09/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Leonard Berry Mgmt For For For 1.2 Elect Odie Donald Mgmt For For For 1.3 Elect David Hughes Mgmt For For For 1.4 Elect Charles Ledsinger, Jr. Mgmt For For For 1.5 Elect William Lewis, Jr. Mgmt For For For 1.6 Elect Connie Mack, III Mgmt For For For 1.7 Elect Andrew Madsen Mgmt For For For 1.8 Elect Clarence Otis Jr. Mgmt For For For 1.9 Elect Michael Rose Mgmt For For For 1.10 Elect Maria Sastre Mgmt For For For 1.11 Elect Jack Smith Mgmt For For For 2 TO APPROVE THE AMENDED Mgmt For Against Against DARDEN RESTAURANTS, INC. 2 3 Ratification of Auditor Mgmt For For For Del Monte Foods Company Ticker Security ID: Meeting Date Meeting Status DLM CUSIP9 24522P103 09/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Timothy Bruer Mgmt For For For 2 Elect Mary Henderson Mgmt For For For 3 Elect Sharon McCollam Mgmt For For For 4 Ratification of Auditor Mgmt For For For Dover Corporation Ticker Security ID: Meeting Date Meeting Status DOV CUSIP9 260003108 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Benson Mgmt For For For 2 Elect Robert Cremin Mgmt For For For 3 Elect Thomas Derosa Mgmt For For For 4 Elect Jean-Pierre Ergas Mgmt For For For 5 Elect Peter Francis Mgmt For For For 6 Elect Kristiane Graham Mgmt For For For 7 Elect James Koley Mgmt For For For 8 Elect Robert Livingston Mgmt For For For 9 Elect Richard Lochridge Mgmt For For For 10 Elect Bernard Rethore Mgmt For For For 11 Elect Michael Stubbs Mgmt For For For 12 Elect Mary Winston Mgmt For For For 13 Amendment to the 2005 Equity and Mgmt For For For Cash Incentive Plan 14 Amendment to the Executive Officer Mgmt For For For Annual Incentive Plan 15 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Climate Change 16 Ratification of Auditor Mgmt For For For Dress Barn Inc. Ticker Security ID: Meeting Date Meeting Status DBRN CUSIP9 261570105 12/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Jaffe Mgmt For For For 1.2 Elect Klaus Eppler Mgmt For For For 1.3 Elect Kate Buggeln Mgmt For For For 2 Increase of Authorized Common Mgmt For For For Stock 3 Amendments to Director & Officer Mgmt For For For Indemnification Provisions 4 General Amendment to Certificate Mgmt For For For 5 Ratification of Auditor Mgmt For For For Edison International Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Vanessa Chang Mgmt For For For 1.2 Elect France Córdova Mgmt For For For 1.3 Elect Theodore Craver, Jr. Mgmt For For For 1.4 Elect Charles Curtis Mgmt For For For 1.5 Elect Bradford Freeman Mgmt For For For 1.6 Elect Luis Nogales Mgmt For For For 1.7 Elect Ronald Olson Mgmt For For For 1.8 Elect James Rosser Mgmt For For For 1.9 Elect Richard Schlosberg, III Mgmt For For For 1.10 Elect Thomas Sutton Mgmt For For For 1.11 Elect Brett White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2007 Mgmt For For For Performance Incentive Plan 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SHAREHOLDER SAY ON EXECUTIVE PAY. Emergent BioSolutions Inc. Ticker Security ID: Meeting Date Meeting Status EBS CUSIP9 29089Q105 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel Abdun-Nabi Mgmt For For For 1.2 Elect Sue Bailey Mgmt For For For 2 Amendment to the 2006 Stock Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Emerson Electric Co. Ticker Security ID: Meeting Date Meeting Status EMR CUSIP9 291011104 02/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect August Busch III Mgmt For Withhold Against 1.2 Elect Arthur Golden Mgmt For Withhold Against 1.3 Elect Harriet Green Mgmt For Withhold Against 1.4 Elect William Johnson Mgmt For Withhold Against 1.5 Elect John Menzer Mgmt For Withhold Against 1.6 Elect Vernon Loucks, Jr. Mgmt For Withhold Against 2 RATIFICATION OF KPMG LLP AS Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ENGlobal Corporation Ticker Security ID: Meeting Date Meeting Status ENG CUSIP9 293306106 06/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Coskey Mgmt For Withhold Against 1.2 Elect David Gent Mgmt For Withhold Against 1.3 Elect Randall Hale Mgmt For Withhold Against 1.4 Elect David Roussel Mgmt For Withhold Against 2 2009 Equity Incentive Plan Mgmt For Against Against Exelon Corporation Ticker Security ID: Meeting Date Meeting Status EXC CUSIP9 30161N101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. CANNING, JR. 2 ELECTION OF DIRECTOR: M. Mgmt For For For WALTER D ALESSIO 3 ELECTION OF DIRECTOR: Mgmt For For For BRUCE DEMARS 4 ELECTION OF DIRECTOR: Mgmt For Against Against NELSON A. DIAZ 5 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARIE B. GRECO 6 ELECTION OF DIRECTOR: PAUL Mgmt For For For L. JOSKOW 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. PALMS 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROGERS, JR. 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROWE 10 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN D. STEINOUR 11 Renewal of the Annual Incentive Mgmt For For For Plan for Senior Executives 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Global Warming Report Express Scripts, Inc. Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gary Benanav Mgmt For For For 1.2 Elect Frank Borelli Mgmt For For For 1.3 Elect Maura Breen Mgmt For For For 1.4 Elect Nicholas LaHowchic Mgmt For For For 1.5 Elect Thomas Mac Mahon Mgmt For For For 1.6 Elect Frank Mergenthaler Mgmt For For For 1.7 Elect Woodrow Myers, Jr. Mgmt For For For 1.8 Elect John Parker, Jr. Mgmt For For For 1.9 Elect George Paz Mgmt For For For 1.10 Elect Samuel Skinner Mgmt For For For 1.11 Elect Seymour Sternberg Mgmt For For For 1.12 Elect Barrett Toan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Boskin Mgmt For For For 1.2 Elect Larry Faulkner Mgmt For For For 1.3 Elect Kenneth Frazier Mgmt For For For 1.4 Elect William George Mgmt For For For 1.5 Elect Reatha King Mgmt For For For 1.6 Elect Marilyn Nelson Mgmt For For For 1.7 Elect Samuel Palmisano Mgmt For For For 1.8 Elect Steven Reinemund Mgmt For For For 1.9 Elect Rex Tillerson Mgmt For For For 1.10 Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation 6 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Report 9 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Sponsorships Report 10 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation and Gender Identity Expression Anti- Bias Policy 11 Shareholder Proposal Regarding ShrHoldr Against Against For Greenhouse Gas Emissions Goals 12 Shareholder Proposal Regarding a ShrHoldr Against Against For Climate Change and Technology Report 13 Shareholder Proposal Regarding ShrHoldr Against Against For Renewable Energy Policy F5 Networks, Inc. Ticker Security ID: Meeting Date Meeting Status FFIV CUSIP9 315616102 03/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF ONE CLASS I Mgmt For For For DIRECTOR: KARL D. GUELICH 2 PROPOSAL TO APPROVE AN Mgmt For Against Against AMENDMENT TO THE 2005 EQUITY INCENTIVE PLAN. 3 PROPOSAL TO APPROVE AN Mgmt For For For AMENDMENT TO THE 1999 EMPLOYEE STOCK PURCHASE PLAN. 4 Ratification of Auditor Mgmt For For For Fidelity National Financial, Inc. Ticker Security ID: Meeting Date Meeting Status FNF CUSIP9 31620R105 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frank Willey Mgmt For For For 1.2 Elect Willie Davis Mgmt For For For 2 Ratification of Auditor Mgmt For For For First Citizens BancShares, Inc. Ticker Security ID: Meeting Date Meeting Status FCNCA CUSIP9 31946M103 04/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Alexander, Jr. Mgmt For For For 1.2 Elect Carmen Holding Ames Mgmt For For For 1.3 Elect Victor Bell III Mgmt For For For 1.4 Elect George Broadrick Mgmt For For For 1.5 Elect Hope Connell Mgmt For For For 1.6 Elect H. M. Craig III Mgmt For For For 1.7 Elect H. Lee Durham, Jr. Mgmt For For For 1.8 Elect Lewis Fetterman Mgmt For For For 1.9 Elect Daniel Heavner Mgmt For For For 1.10 Elect Frank Holding Mgmt For For For 1.11 Elect Frank Holding, Jr. Mgmt For For For 1.12 Elect Lucius Jones Mgmt For For For 1.13 Elect Robert Mason, IV Mgmt For For For 1.14 Elect Robert Newcomb Mgmt For For For 1.15 Elect Lewis Nunnelee II Mgmt For For For 1.16 Elect James Parker Mgmt For For For 1.17 Elect Ralph Shelton Mgmt For For For 1.18 Elect R. C. Soles, Jr. Mgmt For For For 1.19 Elect David Ward, Jr. Mgmt For For For First Solar, Inc. Ticker Security ID: Meeting Date Meeting Status FSLR CUSIP9 336433107 06/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Ahearn Mgmt For For For 1.2 Elect Craig Kennedy Mgmt For For For 1.3 Elect James Nolan Mgmt For For For 1.4 Elect J. Thomas Presby Mgmt For For For 1.5 Elect Paul Stebbins Mgmt For For For 1.6 Elect Michael Sweeney Mgmt For For For 1.7 Elect José Villarreal Mgmt For For For 2 Ratification of Auditor Mgmt For For For Flowserve Corporation Ticker Security ID: Meeting Date Meeting Status FLS CUSIP9 34354P105 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Roger Fix Mgmt For For For 1.2 Elect Lewis Kling Mgmt For For For 1.3 Elect James Rollans Mgmt For For For 2 Equity and Incentive Compensation Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Fluor Corporation Ticker Security ID: Meeting Date Meeting Status FLR CUSIP9 343412102 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Peter Barker Mgmt For For For 2 Elect Alan Boeckmann Mgmt For For For 3 Elect Vilma Martinez Mgmt For For For 4 Elect Dean O'Hare Mgmt For For For 5 Ratification of Auditor Mgmt For For For FMC Corporation Ticker Security ID: Meeting Date Meeting Status FMCPRC CUSIP9 302491303 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Patricia Buffler Mgmt For For For 2 Elect G. Peter D'Aloia Mgmt For For For 3 Elect C. Scott Greer Mgmt For For For 4 Elect Paul Norris Mgmt For For For 5 Elect Dirk Kempthorne Mgmt For For For 6 Ratification of Auditor Mgmt For For For FMC Technologies, Inc. Ticker Security ID: Meeting Date Meeting Status FTI CUSIP9 30249U101 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Mike Bowlin Mgmt For For For 1.2 Elect Philip Burguieres Mgmt For For For 1.3 Elect Peter Kinnear Mgmt For For For 1.4 Elect Edward Mooney Mgmt For For For 1.5 Elect James Ringler Mgmt For Withhold Against 2 Increase in Authorized Shares Mgmt For For For Foster Wheeler AG Ticker Security ID: Meeting Date Meeting Status FWLT CUSIP9 G36535139 01/27/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from Bermuda to Mgmt For For For Switzerland 2 Right to Adjourn Meeting Mgmt For For For Foundry Networks, Inc. Ticker Security ID: Meeting Date Meeting Status FDRY CUSIP9 35063R100 12/17/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Freeport-McMoRan Copper & Gold, Inc. Ticker Security ID: Meeting Date Meeting Status FCXPRA CUSIP9 35671D857 06/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Adkerson Mgmt For For For 1.2 Elect Robert Allison, Jr. Mgmt For For For 1.3 Elect Robert Day Mgmt For For For 1.4 Elect Gerald Ford Mgmt For For For 1.5 Elect H. Devon Graham, Jr. Mgmt For For For 1.6 Elect J. Bennet Johnston Mgmt For For For 1.7 Elect Charles Krulak Mgmt For For For 1.8 Elect Bobby Lackey Mgmt For For For 1.9 Elect Jon Madonna Mgmt For For For 1.10 Elect Dustan McCoy Mgmt For For For 1.11 Elect Gabrielle McDonald Mgmt For For For 1.12 Elect James Moffett Mgmt For For For 1.13 Elect B. M. Rankin, Jr. Mgmt For For For 1.14 Elect J. Stapleton Roy Mgmt For For For 1.15 Elect Stephen Siegele Mgmt For For For 1.16 Elect J. Taylor Wharton Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Annual Incentive Plan Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Environmental Expertise on Board Frontline Ltd. Ticker Security ID: Meeting Date Meeting Status FRO CUSIP9 G3682E127 09/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Fredriksen Mgmt For For For 1.2 Elect Kathrine Fredriksen Mgmt For For For 1.3 Elect Frixos Savvides Mgmt For For For 1.4 Elect Kate Blankenship Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Directors' Fees Mgmt For For For 4 Stock Split Mgmt For For For Fuel Systems Solutions, Inc. Ticker Security ID: Meeting Date Meeting Status FSYS CUSIP9 35952W103 08/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Norman Bryan Mgmt For For For 1.2 Elect Douglas King Mgmt For For For 1.3 Elect James Nall Mgmt For For For GameStop Corp. Ticker Security ID: Meeting Date Meeting Status GME CUSIP9 36467W109 06/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel A. DeMatteo Mgmt For For For 1.2 Elect Michael Rosen Mgmt For For For 1.3 Elect Edward A. Volkwein Mgmt For For For 2 Amendment to the 2001 Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For General Dynamics Corporation Ticker Security ID: Meeting Date Meeting Status GD CUSIP9 369550108 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nicholas Chabraja Mgmt For For For 2 Elect James Crown Mgmt For For For 3 Elect William Fricks Mgmt For For For 4 Elect Jay Johnson Mgmt For For For 5 Elect George Joulwan Mgmt For For For 6 Elect Paul Kaminski Mgmt For For For 7 Elect John Keane Mgmt For For For 8 Elect Deborah Lucas Mgmt For For For 9 Elect Lester Lyles Mgmt For For For 10 Elect J. Christopher Reyes Mgmt For For For 11 Elect Robert Walmsley Mgmt For For For 12 2009 Equity Compensation Plan Mgmt For For For 13 2009 United Kingdom Share Save Mgmt For Abstain Against Plan 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHoldr Against Against For Space Weapons 16 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Death Benefit Payments Genzyme Corporation Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP9 372917104 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Berthiaume Mgmt For For For 2 Elect Gail Boudreaux Mgmt For For For 3 Elect Robert Carpenter Mgmt For For For 4 Elect Charles Cooney Mgmt For For For 5 Elect Victor Dzau Mgmt For For For 6 Elect Connie Mack, III Mgmt For For For 7 Elect Richard Syron Mgmt For For For 8 Elect Henri Termeer Mgmt For For For 9 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 10 2009 Employee Stock Purchase Mgmt For For For Plan 11 Ratification of Auditor Mgmt For For For Gilead Sciences, Inc. Ticker Security ID: Meeting Date Meeting Status GILD CUSIP9 375558103 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Paul Berg Mgmt For For For 1.2 Elect John Cogan Mgmt For For For 1.3 Elect Etienne Davignon Mgmt For For For 1.4 Elect James Denny Mgmt For For For 1.5 Elect Carla Hills Mgmt For For For 1.6 Elect John Madigan Mgmt For For For 1.7 Elect John Martin Mgmt For For For 1.8 Elect Gordon Moore Mgmt For For For 1.9 Elect Nicholas Moore Mgmt For For For 1.10 Elect Richard Whitley Mgmt For For For 1.11 Elect Gayle Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Equity Mgmt For For For Incentive Plan Gillette Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP9 742718109 10/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kenneth Chenault Mgmt For For For 1.2 Elect Scott Cook Mgmt For For For 1.3 Elect Rajat Gupta Mgmt For For For 1.4 Elect Alan Lafley Mgmt For For For 1.5 Elect Charles Lee Mgmt For For For 1.6 Elect Lynn Martin Mgmt For For For 1.7 Elect W. James McNerney, Jr. Mgmt For For For 1.8 Elect Johnathan Rodgers Mgmt For For For 1.9 Elect Ralph Snyderman Mgmt For For For 1.10 Elect Margaret Whitman Mgmt For For For 1.11 Elect Patricia Woertz Mgmt For For For 1.12 Elect Ernesto Zedillo Mgmt For For For 2 RATIFY APPOINTMENT OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 AMEND COMPANY'S AMENDED Mgmt For For For ARTICLES OF INCORPORATION TO ADOPT MAJORITY VOTING 4 SHAREHOLDER PROPOSAL #1 - ShrHoldr Against Against For ROTATE SITE OF ANNUAL MEETING 5 SHAREHOLDER PROPOSAL #2 - ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Google Inc. Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Eric Schmidt Mgmt For For For 1.2 Elect Sergey Brin Mgmt For For For 1.3 Elect Larry Page Mgmt For For For 1.4 Elect L. John Doerr Mgmt For For For 1.5 Elect John Hennessy Mgmt For For For 1.6 Elect Arthur Levinson Mgmt For For For 1.7 Elect Ann Mather Mgmt For For For 1.8 Elect Paul Otellini Mgmt For For For 1.9 Elect K. Shriram Mgmt For For For 1.10 Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 Shareholder proposal regarding ShrHoldr For For For political contribution disclosure 5 Shareholder proposal regarding ShrHoldr Against Against For internet censorship 6 Shareholder proposal regarding ShrHoldr Against Against For health care reform GrafTech International Ltd. Ticker Security ID: Meeting Date Meeting Status GTI CUSIP9 384313102 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Randy Carson Mgmt For For For 1.2 Elect Mary Cranston Mgmt For For For 1.3 Elect Harold Layman Mgmt For For For 1.4 Elect Ferrell McClean Mgmt For For For 1.5 Elect Michael Nahl Mgmt For For For 1.6 Elect Frank Riddick III Mgmt For For For 1.7 Elect Craig Shular Mgmt For For For 2 Amendment to the 2005 Equity Mgmt For For For Incentive Plan 3 Increase of Authorized Common Mgmt For For For Stock 4 Executive Incentive Compensation Mgmt For For For Plan Granite Construction Incorporated Ticker Security ID: Meeting Date Meeting Status GVA CUSIP9 387328107 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Kelsey Mgmt For For For 1.2 Elect James Bradford, Jr. Mgmt For For For 2 1999 Equity Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Grey Wolf, Inc. Ticker Security ID: Meeting Date Meeting Status GW CUSIP9 397888108 07/15/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 TO APPROVE THE Mgmt For For For HORSEPOWER HOLDINGS, INC. 2 3 Right to Adjourn Meeting Mgmt For Against Against Grey Wolf, Inc. Ticker Security ID: Meeting Date Meeting Status GW CUSIP9 397888108 12/23/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Harris Corporation Ticker Security ID: Meeting Date Meeting Status HRS CUSIP9 413875105 10/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lewis Hay III Mgmt For For For 2 ELECTION OF A DIRECTOR FOR Mgmt For For For A THREE-YEAR TERM EXPIRING IN 2011: KAREN KATEN 3 Elect Stephen Kaufman Mgmt For For For 4 Elect Hansel Tookes II Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Increase of Authorized Common Mgmt For For For Stock 7 Declassification of Board Mgmt For For For Hasbro, Inc. Ticker Security ID: Meeting Date Meeting Status HAS CUSIP9 418056107 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Basil Anderson Mgmt For For For 1.2 Elect Alan Batkin Mgmt For For For 1.3 Elect Frank Biondi, Jr. Mgmt For For For 1.4 Elect Kenneth Bronfin Mgmt For For For 1.5 Elect John Connors, Jr. Mgmt For For For 1.6 Elect Michael Garrett Mgmt For For For 1.7 Elect E. Gordon Gee Mgmt For For For 1.8 Elect Brian Goldner Mgmt For For For 1.9 Elect Jack Greenberg Mgmt For For For 1.10 Elect Alan Hassenfeld Mgmt For For For 1.11 Elect Tracy Leinbach Mgmt For For For 1.12 Elect Edward Philip Mgmt For For For 1.13 Elect Paula Stern Mgmt For For For 1.14 Elect Alfred Verrecchia Mgmt For For For 2 Amendment to the 2003 Stock Mgmt For Against Against Incentive Performance Plan 3 2009 Senior Management Annual Mgmt For For For Performance Plan 4 Ratification of Auditor Mgmt For For For Healthsouth Corp. Ticker Security ID: Meeting Date Meeting Status HLSH CUSIP9 421924309 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edward Blechschmidt Mgmt For For For 1.2 Elect John Chidsey Mgmt For For For 1.3 Elect Donald Correll Mgmt For For For 1.4 Elect Yvonne Curl Mgmt For For For 1.5 Elect Charles Elson Mgmt For For For 1.6 Elect Jay Grinney Mgmt For For For 1.7 Elect Jon Hanson Mgmt For For For 1.8 Elect Leo Higdon, Jr. Mgmt For For For 1.9 Elect John Maupin, Jr. Mgmt For For For 1.10 Elect L. Edward Shaw, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Heckmann Corporation Ticker Security ID: Meeting Date Meeting Status HEK CUSIP9 422680108 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lou Holtz Mgmt For For For 1.2 Elect Edward Barkett Mgmt For For For 1.3 Elect Dan Quayle Mgmt For Withhold Against 1.4 Elect Andrew Seidel Mgmt For For For 2 Increase of Authorized Common Mgmt For Against Against Stock 3 2009 Equity Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against Hess Corporation Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Hess Mgmt For For For 1.2 Elect Samuel Bodman Mgmt For For For 1.3 Elect Risa Lavizzo-Mourey Mgmt For For For 1.4 Elect Craig Matthews Mgmt For For For 1.5 Elect Ernst von Metzsch Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L. T. Mgmt For For For BABBIO, JR. 2 ELECTION OF DIRECTOR: S. M. Mgmt For For For BALDAUF 3 ELECTION OF DIRECTOR: R. L. Mgmt For For For GUPTA 4 ELECTION OF DIRECTOR: J. H. Mgmt For For For HAMMERGREN 5 ELECTION OF DIRECTOR: M. V. Mgmt For For For HURD 6 ELECTION OF DIRECTOR: J. Z. Mgmt For For For HYATT 7 ELECTION OF DIRECTOR: J. R. Mgmt For For For JOYCE 8 ELECTION OF DIRECTOR: R. L. Mgmt For For For RYAN 9 ELECTION OF DIRECTOR: L. S. Mgmt For For For SALHANY 10 ELECTION OF DIRECTOR: G. K. Mgmt For For For THOMPSON 11 Ratification of Auditor Mgmt For For For Hill-Rom Holdings, Inc Ticker Security ID: Meeting Date Meeting Status HRC CUSIP9 431475102 02/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Patrick Ryan Mgmt For For For 1.2 Elect Rolf Classon Mgmt For Withhold Against 1.3 Elect Eduardo Menascé Mgmt For For For 2 APPROVAL OF THE HILL-ROM Mgmt For For For HOLDINGS, INC. EMPLOYEE STOCK PURCHASE PLAN. 3 Stock Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Hittite Microwave Corporation Ticker Security ID: Meeting Date Meeting Status HITT CUSIP9 43365Y104 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Daly Mgmt For For For 1.2 Elect Ernest Godshalk Mgmt For For For 1.3 Elect Rick Hess Mgmt For For For 1.4 Elect Adrienne Markham Mgmt For For For 1.5 Elect Brian McAloon Mgmt For For For 1.6 Elect Cosmo Trapani Mgmt For For For 1.7 Elect Franklin Weigold Mgmt For For For 2 Ratification of Auditor Mgmt For For For HMS Holdings Corp. Ticker Security ID: Meeting Date Meeting Status HMSY CUSIP9 40425J101 06/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Miller III Mgmt For Withhold Against 1.2 Elect William Neal Mgmt For Withhold Against 1.3 Elect Ellen Rudnick Mgmt For Withhold Against 1.4 Elect Michael Stocker Mgmt For Withhold Against 1.5 Elect Richard Stowe Mgmt For Withhold Against 2 Amendment to the 2006 Stock Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Humana Inc. Ticker Security ID: Meeting Date Meeting Status HUM CUSIP9 444859102 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For A. JONES, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK A. D AMELIO 3 ELECTION OF DIRECTOR: W. Mgmt For For For ROY DUNBAR 4 ELECTION OF DIRECTOR: KURT Mgmt For For For J. HILZINGER 5 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL B. MCCALLISTER 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM J. MCDONALD 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM E. MITCHELL 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. O BRIEN 9 ELECTION OF DIRECTOR: Mgmt For For For MARISSA T. PETERSON 10 ELECTION OF DIRECTOR: W. Mgmt For For For ANN REYNOLDS, PH.D. 11 Ratification of Auditor Mgmt For For For Illumina, Inc. Ticker Security ID: Meeting Date Meeting Status ILMN CUSIP9 452327109 09/09/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVAL OF AMENDMENT TO Mgmt For For For THE CERTIFICATE OF INCORPORATION. Insteel Industries, Inc. Ticker Security ID: Meeting Date Meeting Status IIIN CUSIP9 45774W108 02/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect H.O. Woltz III Mgmt For Withhold Against 1.2 Elect Charles Newsome Mgmt For Withhold Against 2 Return on Capital Incentive Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For Against Against 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For For For 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect John Thornton Mgmt For For For 10 Elect Frank Yeary Mgmt For For For 11 Elect David Yoffie Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2006 Equity Mgmt For For For Incentive Plan 14 Stock Option Exchange Program Mgmt For Against Against 15 ADVISORY VOTE ON EXECUTIVE Mgmt For For For COMPENSATION 16 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Human Right to Water Intermec, Inc. Ticker Security ID: Meeting Date Meeting Status IN CUSIP9 458786100 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Patrick Byrne Mgmt For For For 2 Elect Eric Draut Mgmt For For For 3 Elect Gregory Hinckley Mgmt For For For 4 Elect Lydia Kennard Mgmt For For For 5 Elect Allen Lauer Mgmt For For For 6 Elect Stephen Reynolds Mgmt For For For 7 Elect Steven Sample Mgmt For For For 8 Elect Oren Shaffer Mgmt For For For 9 Elect Larry Yost Mgmt For For For 10 Ratification of Auditor Mgmt For For For International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.J.P. Mgmt For For For BELDA 2 ELECTION OF DIRECTOR: C. Mgmt For For For BLACK 3 ELECTION OF DIRECTOR: W.R. Mgmt For For For BRODY 4 ELECTION OF DIRECTOR: K.I. Mgmt For For For CHENAULT 5 ELECTION OF DIRECTOR: M.L. Mgmt For For For ESKEW 6 ELECTION OF DIRECTOR: S.A. Mgmt For Against Against JACKSON 7 ELECTION OF DIRECTOR: T. Mgmt For For For NISHIMURO 8 ELECTION OF DIRECTOR: J.W. Mgmt For For For OWENS 9 ELECTION OF DIRECTOR: S.J. Mgmt For For For PALMISANO 10 ELECTION OF DIRECTOR: J.E. Mgmt For For For SPERO 11 ELECTION OF DIRECTOR: S. Mgmt For For For TAUREL 12 ELECTION OF DIRECTOR: L.H. Mgmt For For For ZAMBRANO 13 Ratification of Auditor Mgmt For For For 14 Approval of Long-Term Incentive Mgmt For For For Performance Terms 15 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 16 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION AND PENSION INCOME 17 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Jo-Ann Stores Ticker Security ID: Meeting Date Meeting Status JASA CUSIP9 47758P307 06/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Scott Cowen Mgmt For For For 1.2 Elect Joseph DePinto Mgmt For For For 1.3 Elect Ira Gumberg Mgmt For For For 1.4 Elect Patricia Morrison Mgmt For For For 1.5 Elect Frank Newman Mgmt For For For 1.6 Elect David Perdue Mgmt For For For 1.7 Elect Beryl Raff Mgmt For For For 1.8 Elect Alan Rosskamm Mgmt For For For 1.9 Elect Tracey Travis Mgmt For For For 1.10 Elect Darrell Webb Mgmt For For For 2 Ratification of Auditor Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MARY Mgmt For For For SUE COLEMAN 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For G. CULLEN 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL M.E. JOHNS 4 ELECTION OF DIRECTOR: Mgmt For For For ARNOLD G. LANGBO 5 ELECTION OF DIRECTOR: Mgmt For For For SUSAN L. LINDQUIST 6 ELECTION OF DIRECTOR: LEO F. Mgmt For For For MULLIN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. PEREZ 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES PRINCE 9 ELECTION OF DIRECTOR: DAVID Mgmt For For For SATCHER 10 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. WELDON 11 Ratification of Auditor Mgmt For For For 12 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION POLICIES AND DISCLOSURE Joy Global Inc. Ticker Security ID: Meeting Date Meeting Status JOYG CUSIP9 481165108 02/24/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven Gerard Mgmt For For For 1.2 Elect John Hanson Mgmt For For For 1.3 Elect Kenneth Johnsen Mgmt For For For 1.4 Elect Gale Klappa Mgmt For For For 1.5 Elect Richard Loynd Mgmt For For For 1.6 Elect P. Eric Siegert Mgmt For For For 1.7 Elect Michael Sutherlin Mgmt For For For 1.8 Elect James Tate Mgmt For For For 2 Ratification of Auditor Mgmt For For For Kirby Corporation Ticker Security ID: Meeting Date Meeting Status KEX CUSIP9 497266106 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BOB Mgmt For For For G. GOWER 2 ELECTION OF DIRECTOR: Mgmt For For For MONTE J. MILLER 3 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH H. PYNE 4 Ratification of Auditor Mgmt For For For Korn/Ferry International Ticker Security ID: Meeting Date Meeting Status KFY CUSIP9 500643200 09/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Debra Perry Mgmt For For For 1.2 Elect Gerhard Schulmeyer Mgmt For For For 1.3 Elect Harry You Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE KORN/FERRY Mgmt For Against Against INTERNATIONAL 2008 STOCK INCENTIVE PLAN. 4 Transaction of Other Business Mgmt For Against Against Kroger Co. Ticker Security ID: Meeting Date Meeting Status KR CUSIP9 501044101 06/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Reuben Anderson Mgmt For For For 2 Elect Robert Beyer Mgmt For For For 3 Elect David Dillon Mgmt For For For 4 Elect Susan Kropf Mgmt For For For 5 Elect John LaMacchia Mgmt For For For 6 Elect David Lewis Mgmt For For For 7 Elect Don McGeorge Mgmt For For For 8 Elect W. Rodney McMullen Mgmt For For For 9 Elect Jorge Montoya Mgmt For For For 10 Elect Clyde Moore Mgmt For For For 11 Elect Susan Phillips Mgmt For For For 12 Elect Steven Rogel Mgmt For For For 13 Elect James Runde Mgmt For For For 14 Elect Ronald Sargent Mgmt For For For 15 Elect Bobby Shackouls Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For Cage Free Eggs 18 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors L-3 Communications Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Millard Mgmt For For For 1.2 Elect Arthur Simon Mgmt For For For 2 2009 Employee Stock Purchase Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Lam Research Corporation Ticker Security ID: Meeting Date Meeting Status LRCX CUSIP9 512807108 11/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Bagley Mgmt For For For 1.2 Elect David Arscott Mgmt For For For 1.3 Elect Robert Berdahl Mgmt For For For 1.4 Elect Richard Elkus, Jr. Mgmt For For For 1.5 Elect Jack Harris Mgmt For For For 1.6 Elect Grant Inman Mgmt For For For 1.7 Elect Catherine Lego Mgmt For For For 1.8 Elect Stephen Newberry Mgmt For For For 1.9 Elect Seiichi Watanabe Mgmt For For For 1.10 Elect Patricia Wolpert Mgmt For For For 2 Ratification of Auditor Mgmt For For For LHC Group, Inc. Ticker Security ID: Meeting Date Meeting Status LHCG CUSIP9 50187A107 06/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Monica Azare Mgmt For Withhold Against 1.2 Elect John Breaux Mgmt For Withhold Against 1.3 Elect Dan Wilford Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Life Technologies Corporation Ticker Security ID: Meeting Date Meeting Status LIFE CUSIP9 53217V109 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Donald Grimm Mgmt For For For 1.2 Elect Gregory Lucier Mgmt For For For 1.3 Elect Per Peterson Mgmt For For For 1.4 Elect William Shanahan Mgmt For For For 1.5 Elect Arnold Levine Mgmt For For For 2 Ratification of Auditor Mgmt For Abstain Against 3 AMENDMENT OF THE Mgmt For For For INVITROGEN CORPORATION 1 PURCHASE PLAN 4 Adoption of the 1999 Employee Mgmt For Abstain Against Stock Purchase Plan 5 ADOPTION OF THE COMPANY'S Mgmt For Against Against 2 Life Technologies Corporation Ticker Security ID: Meeting Date Meeting Status IVGN CUSIP9 46185R100 10/28/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Increase of Authorized Common Mgmt For For For Stock 3 Right to Adjourn Meeting Mgmt For For For Linear Technology Corp. Ticker Security ID: Meeting Date Meeting Status LLTC CUSIP9 535678106 11/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Swanson, Jr. Mgmt For For For 1.2 Elect David Lee Mgmt For For For 1.3 Elect Lothar Maier Mgmt For For For 1.4 Elect Richard Moley Mgmt For For For 1.5 Elect Thomas Volpe Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lorillard, Inc. Ticker Security ID: Meeting Date Meeting Status LO CUSIP9 544147101 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Almon Mgmt For For For 1.2 Elect Kit Dietz Mgmt For For For 1.3 Elect Nigel Travis Mgmt For For For 2 2008 Incentive Compensation Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Luminex Corporation Ticker Security ID: Meeting Date Meeting Status LMNX CUSIP9 55027E102 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Patrick Balthrop, Sr. Mgmt For For For 1.2 Elect G. Walter Loewenbaum, II Mgmt For For For 1.3 Elect Kevin McNamara Mgmt For For For 1.4 Elect Edward Ogunro Mgmt For For For 2 Amendment to the 2006 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For ManTech International Corporation Ticker Security ID: Meeting Date Meeting Status MANT CUSIP9 564563104 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Pedersen Mgmt For For For 1.2 Elect Richard Armitage Mgmt For For For 1.3 Elect Mary Bush Mgmt For For For 1.4 Elect Barry Campbell Mgmt For For For 1.5 Elect Robert Coleman Mgmt For For For 1.6 Elect Walter Fatzinger, Jr. Mgmt For For For 1.7 Elect David Jeremiah Mgmt For For For 1.8 Elect Richard Kerr Mgmt For For For 1.9 Elect Kenneth Minihan Mgmt For For For 1.10 Elect Stephen Porter Mgmt For For For 2 Ratification of Auditor Mgmt For For For Martek Biosciences Corp. Ticker Security ID: Meeting Date Meeting Status MATK CUSIP9 572901106 03/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HARRY J. D ANDREA 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For R. BEERY 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL G. DEVINE 4 ELECTION OF DIRECTOR: STEVE Mgmt For For For DUBIN 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. FLANAGAN 6 ELECTION OF DIRECTOR: POLLY Mgmt For For For B. KAWALEK 7 ELECTION OF DIRECTOR: Mgmt For For For JEROME C. KELLER 8 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS J. MACMASTER, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT H. MAYER 10 ELECTION OF DIRECTOR: Mgmt For For For EUGENE H. ROTBERG 11 Ratification of Auditor Mgmt For For For Marvel Entertainment, Inc. Ticker Security ID: Meeting Date Meeting Status MVL CUSIP9 57383T103 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Breyer Mgmt For For For 1.2 Elect Laurence Charney Mgmt For For For 1.3 Elect Richard Solar Mgmt For For For 2 Ratification of Auditor Mgmt For For For Massey Energy Company Ticker Security ID: Meeting Date Meeting Status MEE CUSIP9 576206106 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Crawford Mgmt For For For 1.2 Elect E. Gordon Gee Mgmt For For For 1.3 Elect Lady Judge Mgmt For Withhold Against 1.4 Elect Stanley Suboleski Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Plan Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Environmental Progress Report 5 Shareholder Proposal Regarding ShrHoldr Against Against For Climate Change Report 6 Shareholder Proposal Regarding ShrHoldr Against Against For Early Disclosure of Voting Results of Shareholder Proposals Matthews International Corporation Ticker Security ID: Meeting Date Meeting Status MATW CUSIP9 577128101 02/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Stallkamp Mgmt For For For 1.2 Elect Joseph Bartolacci Mgmt For For For 1.3 Elect Katherine Dietze Mgmt For For For 1.4 Elect Glenn Mahone Mgmt For For For 2 TO APPROVE THE ADOPTION OF Mgmt For For For THE 2008 MANAGEMENT INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For McDonald's Corporation Ticker Security ID: Meeting Date Meeting Status MCD CUSIP9 580135101 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Eckert Mgmt For For For 2 Elect Enrique Hernandez, Jr. Mgmt For For For 3 Elect Jeanne Jackson Mgmt For For For 4 Elect Andrew McKenna Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Amendment to the 2001 Omnibus Mgmt For For For Stock Ownership Plan 7 2009 Cash Incentive Plan Mgmt For For For 8 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 9 Shareholder Proposal Regarding ShrHoldr Against Against For Cage-free Eggs McMoRan Exploration Co. Ticker Security ID: Meeting Date Meeting Status MMR CUSIP9 582411104 06/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Adkerson Mgmt For For For 1.2 Elect Robert Day Mgmt For For For 1.3 Elect Gerald Ford Mgmt For For For 1.4 Elect H. Devon Graham, Jr. Mgmt For For For 1.5 Elect Suzanne Mestayer Mgmt For For For 1.6 Elect James Moffett Mgmt For For For 1.7 Elect B. M. Rankin, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP9 585055106 08/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Victor Dzau Mgmt For For For 1.2 Elect William Hawkins Mgmt For For For 1.3 Elect Shirley Ann Jackson Mgmt For For For 1.4 Elect Denise O'Leary Mgmt For For For 1.5 Elect Jean-Pierre Rosso Mgmt For For For 1.6 Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE MEDTRONIC, Mgmt For For For INC. 2 INCENTIVE PLAN. Michael Baker Corporation Ticker Security ID: Meeting Date Meeting Status BKR CUSIP9 057149106 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Bontempo Mgmt For For For 1.2 Elect Nicholas Constantakis Mgmt For For For 1.3 Elect Mark Kaplan Mgmt For For For 1.4 Elect Robert Foglesong Mgmt For For For 1.5 Elect Bradley Mallory Mgmt For For For 1.6 Elect John Murray, Jr. Mgmt For For For 1.7 Elect Pamela Pierce Mgmt For For For 1.8 Elect Richard Shaw Mgmt For For For 1.9 Elect David Wormley Mgmt For For For Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR. 3 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES III 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: REED Mgmt For For For HASTINGS 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: Mgmt For For For HELMUT PANKE 10 Executive Officer Incentive Plan Mgmt For For For 11 Amendment to the 1999 Stock Mgmt For For For Option Plan for Non-Employee Directors 12 Ratification of Auditor Mgmt For For For 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF POLICIES ON INTERNET CENSORSHIP. 14 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. 15 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For DISCLOSURE OF CHARITABLE CONTRIBUTIONS. Molex Incorporated Ticker Security ID: Meeting Date Meeting Status MOLXA CUSIP9 608554101 10/31/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edgar Jannotta Mgmt For For For 1.2 Elect John Krehbiel, Jr. Mgmt For For For 1.3 Elect Donald Lubin Mgmt For For For 1.4 Elect Robert Potter Mgmt For For For 2 APPROVAL OF THE MOLEX Mgmt For For For INCORPORATED ANNUAL INCENTIVE PLAN 3 APPROVAL OF THE 2008 MOLEX Mgmt For For For STOCK INCENTIVE PLAN 4 Ratification of Auditor Mgmt For For For Monsanto Company Ticker Security ID: Meeting Date Meeting Status MON CUSIP9 61166W101 01/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For JANICE L. FIELDS 2 ELECTION OF DIRECTOR: HUGH Mgmt For For For GRANT 3 ELECTION OF DIRECTOR: C. Mgmt For For For STEVEN MCMILLAN 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. STEVENS 5 Ratification of Auditor Mgmt For For For Mosaic Co. Ticker Security ID: Meeting Date Meeting Status MOSPRM CUSIP9 61945A107 10/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Mathis Mgmt For Withhold Against 1.2 Elect James Popowich Mgmt For Withhold Against 1.3 Elect James Prokopanko Mgmt For Withhold Against 1.4 Elect Steven Seibert Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For National Oilwell Varco, Inc. Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Merrill Miller, Jr. Mgmt For For For 2 Elect Greg Armstrong Mgmt For For For 3 Elect David Harrison Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Amendment to the Long-Term Mgmt For For For Incentive Plan Navigant Consulting, Inc. Ticker Security ID: Meeting Date Meeting Status NCI CUSIP9 63935N107 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Gildehaus Mgmt For Withhold Against 1.2 Elect Peter Pond Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Net 1 Ueps Technologies Inc. Ticker Security ID: Meeting Date Meeting Status NUEP CUSIP9 64107N206 11/27/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Serge Belamant Mgmt For For For 1.2 Elect Herman Kotzé Mgmt For For For 1.3 Elect Christopher Seabrooke Mgmt For Withhold Against 1.4 Elect Antony Ball Mgmt For For For 1.5 Elect Alasdair Pein Mgmt For For For 1.6 Elect Paul Edwards Mgmt For For For 1.7 Elect Tom Tinsley Mgmt For For For 2 PROPOSAL TO APPROVE THE Mgmt For Against Against AMENDED AND RESTATED ARTICLES OF INCORPORATION. 3 Ratification of Auditor Mgmt For For For NetEase.com Ticker Security ID: Meeting Date Meeting Status NTES CUSIP9 64110W102 09/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 RE-ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM DING 2 RE-ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL TONG 3 RE-ELECTION OF DIRECTOR: Mgmt For Against Against ALICE CHENG 4 RE-ELECTION OF DIRECTOR: Mgmt For Against Against LUN FENG 5 RE-ELECTION OF DIRECTOR: Mgmt For Against Against DENNY LEE 6 RE-ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL LEUNG 7 RE-ELECTION OF DIRECTOR: Mgmt For Against Against JOSEPH TONG 8 Appointment of Auditor Mgmt For For For NetScreen Technologies Ticker Security ID: Meeting Date Meeting Status JNPR CUSIP9 48203R104 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Scott Kriens Mgmt For For For 1.2 Elect Stratton Sclavos Mgmt For For For 1.3 Elect William Stensrud Mgmt For For For 2 Amendment to the 2006 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For NeuStar, Inc. Ticker Security ID: Meeting Date Meeting Status NSR CUSIP9 64126X201 06/24/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ross Ireland Mgmt For For For 1.2 Elect Paul Lacouture Mgmt For For For 1.3 Elect Michael Rowny Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Performance Achievement Mgmt For For For Reward Plan 4 2009 Stock Incentive Plan Mgmt For For For Newmont Mining Corporation Ticker Security ID: Meeting Date Meeting Status NEM CUSIP9 651639106 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Glen Barton Mgmt For For For 1.2 Elect Vincent Calarco Mgmt For For For 1.3 Elect Joseph Carrabba Mgmt For For For 1.4 Elect Noreen Doyle Mgmt For For For 1.5 Elect Veronica Hagen Mgmt For For For 1.6 Elect Michael Hamson Mgmt For For For 1.7 Elect Robert Miller Mgmt For For For 1.8 Elect Richard O'Brien Mgmt For For For 1.9 Elect John Prescott Mgmt For For For 1.10 Elect Donald Roth Mgmt For For For 1.11 Elect James Taranik Mgmt For For For 1.12 Elect Simon Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 4 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors NII Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status NIHD CUSIP9 62913F201 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Cope Mgmt For For For 1.2 Elect Raymond Dolan Mgmt For For For 1.3 Elect Carolyn Katz Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nike Inc. Ticker Security ID: Meeting Date Meeting Status NKESA CUSIP9 654106103 09/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jill Conway Mgmt For For For 1.2 Elect Alan Graf, Jr. Mgmt For For For 1.3 Elect Jeanne Jackson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Noble Corporation Ticker Security ID: Meeting Date Meeting Status NE CUSIP9 G65422100 03/17/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from the Cayman Mgmt For For For Islands to Switzerland 2 Right to Adjourn Meeting Mgmt For For For Noble Corporation Ticker Security ID: Meeting Date Meeting Status NE CUSIP9 H5833N103 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Par Value; Capital Mgmt For For For Repayment 2.1 Elect Julie Edwards Mgmt For For For 2.2 Elect Marc Leland Mgmt For For For 2.3 Elect David Williams Mgmt For For For 3 Appointment of Auditor Mgmt For For For 4 Amendment Regarding Mgmt For For For Supermajority Voting Noble Energy, Inc. Ticker Security ID: Meeting Date Meeting Status NBL CUSIP9 655044105 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Berenson Mgmt For For For 1.2 Elect Michael Cawley Mgmt For For For 1.3 Elect Edward Cox Mgmt For For For 1.4 Elect Charles Davidson Mgmt For For For 1.5 Elect Thomas Edelman Mgmt For For For 1.6 Elect Eric Grubman Mgmt For For For 1.7 Elect Kirby Hedrick Mgmt For For For 1.8 Elect Scott Urban Mgmt For For For 1.9 Elect William Van Kleef Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 1992 Stock Mgmt For For For Option and Restricted Stock Plan Northern Trust Corporation Ticker Security ID: Meeting Date Meeting Status NTRS CUSIP9 665859104 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Linda Walker Bynoe Mgmt For For For 1.2 Elect Nicholas Chabraja Mgmt For For For 1.3 Elect Susan Crown Mgmt For For For 1.4 Elect Dipak Jain Mgmt For For For 1.5 Elect Arthur Kelly Mgmt For For For 1.6 Elect Robert McCormack Mgmt For For For 1.7 Elect Edward Mooney Mgmt For For For 1.8 Elect William Osborn Mgmt For For For 1.9 Elect John Rowe Mgmt For For For 1.10 Elect Harold Smith Mgmt For For For 1.11 Elect William Smithburg Mgmt For For For 1.12 Elect Enrique Sosa Mgmt For For For 1.13 Elect Charles Tribbett III Mgmt For For For 1.14 Elect Frederick Waddell Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation Nucor Corporation Ticker Security ID: Meeting Date Meeting Status NUE CUSIP9 670346105 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Clayton Daley, Jr. Mgmt For For For 1.2 Elect Harvey Gantt Mgmt For For For 1.3 Elect Bernard Kasriel Mgmt For For For 1.4 Elect Christopher Kearney Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors 4 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 5 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Human Rights 6 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/01/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Spencer Abraham Mgmt For For For 2 Elect Ronald Burkle Mgmt For For For 3 Elect John Chalsty Mgmt For For For 4 Elect Edward Djerejian Mgmt For For For 5 Elect John Feick Mgmt For For For 6 Elect Ray Irani Mgmt For For For 7 Elect Irvin Maloney Mgmt For For For 8 Elect Avedick Poladian Mgmt For For For 9 Elect Rodolfo Segovia Mgmt For For For 10 Elect Aziz Syriani Mgmt For For For 11 Elect Rosemary Tomich Mgmt For For For 12 Elect Walter Weisman Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Permit Shareholders Mgmt For For For to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Host Country Regulations Omnicare, Inc. Ticker Security ID: Meeting Date Meeting Status OCR CUSIP9 681904108 05/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Crotty Mgmt For For For 2 Elect Joel Gemunder Mgmt For For For 3 Elect Steven Heyer Mgmt For For For 4 Elect Sandra Laney Mgmt For For For 5 Elect Andrea Lindell Mgmt For For For 6 Elect James Shelton Mgmt For For For 7 Elect John Timoney Mgmt For For For 8 Elect Amy Wallman Mgmt For For For 9 Amendment to the Annual Incentive Mgmt For For For Plan for Senior Executive Officers 10 Amendment to the 2004 Stock and Mgmt For For For Incentive Plan 11 Ratification of Auditor Mgmt For For For Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Henley Mgmt For For For 1.2 Elect Lawrence Ellison Mgmt For For For 1.3 Elect Donald Lucas Mgmt For Withhold Against 1.4 Elect Michael Boskin Mgmt For For For 1.5 Elect Jack Kemp Mgmt For For For 1.6 Elect Jeffrey Berg Mgmt For For For 1.7 Elect Safra Catz Mgmt For For For 1.8 Elect Hector Garcia-Molina Mgmt For For For 1.9 Elect H. Raymond Bingham Mgmt For For For 1.10 Elect Charles Phillips, Jr. Mgmt For For For 1.11 Elect Naomi Seligman Mgmt For For For 1.12 Elect George Conrades Mgmt For For For 1.13 Elect Bruce Chizen Mgmt For For For 2 2009 Executive Bonus Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION. Orbital Sciences Corporation Ticker Security ID: Meeting Date Meeting Status ORB CUSIP9 685564106 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Hanisee Mgmt For For For 1.2 Elect James Roche Mgmt For For For 1.3 Elect Harrison Schmitt Mgmt For For For 1.4 Elect James Thompson Mgmt For For For 1.5 Elect Scott Webster Mgmt For For For 2 Ratification of Auditor Mgmt For For For Owens & Minor Inc. Ticker Security ID: Meeting Date Meeting Status OMI CUSIP9 690732102 04/24/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Crotty Mgmt For For For 1.2 Elect Richard Fogg Mgmt For For For 1.3 Elect James Rogers Mgmt For For For 1.4 Elect James Ukrop Mgmt For For For 2 Ratification of Auditor Mgmt For For For Parker-Hannifin Corporation Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Kassling Mgmt For For For 1.2 Elect Joseph Scaminace Mgmt For For For 1.3 Elect Wolfgang Schmitt Mgmt For For For 2 Ratification of Auditor Mgmt For For For Patterson Companies, Inc. Ticker Security ID: Meeting Date Meeting Status PDCO CUSIP9 703395103 09/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ronald Ezerski Mgmt For For For 1.2 Elect Andre Lacy Mgmt For For For 2 Deferred Profit Sharing Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP9 713448108 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Arthur Martinez Mgmt For Against Against 8 Elect Indra Nooyi Mgmt For For For 9 Elect Sharon Rockefeller Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect Lloyd Trotter Mgmt For For For 12 Elect Daniel Vasella Mgmt For For For 13 Elect Michael White Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Executive Incentive Compensation Mgmt For For For Plan 16 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Beverage Container Recycling Program 17 Shareholder Proposal Regarding ShrHoldr Against Against For Genetically Engineered Products 18 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Charitable Spending 19 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Petróleo Brasileiro S.A. Ticker Security ID: Meeting Date Meeting Status PBRA CUSIP9 71654V408 04/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 CAPITAL EXPENDITURE BUDGET Mgmt For For For FOR THE FISCAL YEAR 2009 3 DISTRIBUTION OF RESULTS FOR Mgmt For For For THE FISCAL YEAR 2008 4 ELECTION OF MEMBERS OF THE Mgmt For Against Against BOARD OF DIRECTORS 5 ELECTION OF CHAIRMAN OF Mgmt For Abstain Against THE BOARD OF DIRECTORS 6 ELECTION OF MEMBERS OF THE Mgmt For Against Against AUDIT BOARD AND THEIR RESPECTIVE SUBSTITUTES 7 Directors' Fees Mgmt For Against Against Petróleo Brasileiro S.A. Ticker Security ID: Meeting Date Meeting Status PBR CUSIP9 71654V408 11/24/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Protocol and Justification of Merger Mgmt For For For by Absorption of 17 de Maio Participações S.A.; Merger by Absorption of 17 de Maio Participações S.A. 2 Appointment of Appraiser; Valuation Mgmt For For For Report Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP9 718172109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Graham MacKay Mgmt For For For 6 Elect Sergio Marchionne Mgmt For For For 7 Elect Lucio Noto Mgmt For For For 8 Elect Carlos Slim Helú Mgmt For For For 9 Elect Stephen Wolf Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Approval of Material Terms of the Mgmt For For For 2008 Performance Incentive Plan Potash Corp of Saskatchewan Ticker Security ID: Meeting Date Meeting Status POT CUSIP9 73755L107 05/07/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Christopher Burley Mgmt For For For 1.2 Elect William Doyle Mgmt For For For 1.3 Elect John Estey Mgmt For For For 1.4 Elect Charles Hoffman Mgmt For For For 1.5 Elect Dallas Howe Mgmt For For For 1.6 Elect Alice Laberge Mgmt For For For 1.7 Elect Keith Martell Mgmt For For For 1.8 Elect Jeffrey McCaig Mgmt For For For 1.9 Elect Mary Mogford Mgmt For For For 1.10 Elect Paul Schoenhals Mgmt For For For 1.11 Elect E. Robert Stromberg Mgmt For For For 1.12 Elect Elena Viyella de Paliza Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 2009 Performance Option Plan Mgmt For For For 4 Shareholder Proposal Regarding Mgmt Against Against For Advisory Vote on Executive Compensation (Say on Pay) PPL Corporation Ticker Security ID: Meeting Date Meeting Status PPL CUSIP9 69351T106 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Conway Mgmt For For For 1.2 Elect E. Allen Deaver Mgmt For For For 1.3 Elect James Miller Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board Precision Castparts Corp. Ticker Security ID: Meeting Date Meeting Status PCP CUSIP9 740189105 08/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Don Graber Mgmt For For For 1.2 Elect Lester Lyles Mgmt For For For 2 APPROVAL OF THE 2008 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN 3 APPROVAL OF AMENDMENTS TO Mgmt For For For THE 2 PLAN 4 Ratification of Auditor Mgmt For For For Premiere Global Services, Inc. Ticker Security ID: Meeting Date Meeting Status PGI CUSIP9 740585104 06/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Boland Jones Mgmt For For For 1.2 Elect Jeffrey Arnold Mgmt For For For 1.3 Elect Wilkie Colyer Mgmt For For For 1.4 Elect John Harris Mgmt For For For 1.5 Elect W. Steven Jones Mgmt For For For 1.6 Elect Raymond Pirtle, Jr. Mgmt For For For 1.7 Elect J. Walker Smith, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For priceline.com Incorporated Ticker Security ID: Meeting Date Meeting Status PCLN CUSIP9 741503403 06/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Boyd Mgmt For For For 1.2 Elect Ralph Bahna Mgmt For For For 1.3 Elect Howard Barker, Jr. Mgmt For For For 1.4 Elect Jan Docter Mgmt For For For 1.5 Elect Jeffrey Epstein Mgmt For For For 1.6 Elect James Guyette Mgmt For For For 1.7 Elect Nancy Peretsman Mgmt For For For 1.8 Elect Craig Rydin Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Restoration of Right to Call a Mgmt For For For Special Meeting 4 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting QUALCOMM Incorporated Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP9 747525103 03/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Barbara Alexander Mgmt For For For 1.2 Elect Stephen Bennett Mgmt For For For 1.3 Elect Donald Cruickshank Mgmt For For For 1.4 Elect Raymond Dittamore Mgmt For For For 1.5 Elect Thomas Horton Mgmt For For For 1.6 Elect Irwin Jacobs Mgmt For For For 1.7 Elect Paul Jacobs Mgmt For For For 1.8 Elect Robert Kahn Mgmt For For For 1.9 Elect Sherry Lansing Mgmt For For For 1.10 Elect Duane Nelles Mgmt For For For 1.11 Elect Marc Stern Mgmt For For For 1.12 Elect Brent Scowcroft Mgmt For For For 2 Ratification of Auditor Mgmt For For For Quest Diagnostics Ticker Security ID: Meeting Date Meeting Status DGX CUSIP9 74834L100 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jenne Britell Mgmt For For For 2 Elect Gail Wilensky Mgmt For For For 3 Elect John Ziegler Mgmt For For For 4 Amendment to the Employee Long- Mgmt For For For Term Incentive Plan 5 Amendment to the Long-Term Mgmt For For For Incentive Plan for Non-Employee Directors 6 Ratification of Auditor Mgmt For For For Quest Software, Inc. Ticker Security ID: Meeting Date Meeting Status QSFT CUSIP9 74834T103 06/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Vincent Smith Mgmt For For For 1.2 Elect Raymond Lane Mgmt For For For 1.3 Elect Douglas Garn Mgmt For For For 1.4 Elect Augustine Nieto II Mgmt For For For 1.5 Elect Kevin Klausmeyer Mgmt For For For 1.6 Elect Paul Sallaberry Mgmt For For For 1.7 Elect H. John Dirks Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ralcorp Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status RAH CUSIP9 751028101 01/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Banks Mgmt For For For 1.2 Elect Jack Goodall Mgmt For For For 1.3 Elect Joe Micheletto Mgmt For For For 1.4 Elect David Skarie Mgmt For For For 2 Ratification of Auditor Mgmt For For For Raytheon Company Ticker Security ID: Meeting Date Meeting Status RTN CUSIP9 755111507 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Vernon Clark Mgmt For For For 2 Elect John Deutch Mgmt For For For 3 Elect Frederic Poses Mgmt For For For 4 Elect Michael Ruettgers Mgmt For For For 5 Elect Ronald Skates Mgmt For For For 6 Elect William Spivey Mgmt For For For 7 Elect Linda Stuntz Mgmt For For For 8 Elect William Swanson Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 11 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 12 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 13 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Health Care Reform Principles 14 Shareholder Proposal Regarding ShrHoldr Against Against For Supplemental Executive Retirement Plans Rent-A-Center, Inc. Ticker Security ID: Meeting Date Meeting Status RCII CUSIP9 76009N100 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Gade Mgmt For For For 2 Elect J. V. Lentell Mgmt For For For 3 Ratification of Auditor Mgmt For For For SAIC Inc. Ticker Security ID: Meeting Date Meeting Status SAI CUSIP9 78390X101 06/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect France Córdova Mgmt For For For 1.2 Elect Kenneth Dahlberg Mgmt For For For 1.3 Elect Jere Drummond Mgmt For For For 1.4 Elect John Hamre Mgmt For For For 1.5 Elect Miriam John Mgmt For For For 1.6 Elect Anita Jones Mgmt For For For 1.7 Elect John Jumper Mgmt For For For 1.8 Elect Harry Kraemer, Jr. Mgmt For For For 1.9 Elect Edward Sanderson, Jr. Mgmt For For For 1.10 Elect Louis Simpson Mgmt For For For 1.11 Elect A. Thomas Young Mgmt For For For 2 Elimination of Dual Class Stock Mgmt For For For 3 Ratification of Auditor Mgmt For For For salesforce.com, inc. Ticker Security ID: Meeting Date Meeting Status CRM CUSIP9 79466L302 07/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Marc Benioff Mgmt For For For 1.2 Elect Craig Conway Mgmt For For For 1.3 Elect Alan Hassenfeld Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan to Increase Shares 4 Amendment to the 2004 Equity Mgmt For For For Incentive Plan Pursuant to Section 162(m) Schlumberger Limited Ticker Security ID: Meeting Date Meeting Status SLB CUSIP9 806857108 04/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Philippe Camus Mgmt For For For 1.2 Elect Jamie Gorelick Mgmt For For For 1.3 Elect Andrew Gould Mgmt For For For 1.4 Elect Tony Isaac Mgmt For For For 1.5 Elect Nikolay Kudryavtsev Mgmt For For For 1.6 Elect Adrian Lajous Mgmt For For For 1.7 Elect Michael Marks Mgmt For For For 1.8 Elect Leo Reif Mgmt For For For 1.9 Elect Tore Sandvold Mgmt For For For 1.10 Elect Henri Seydoux Mgmt For For For 1.11 Elect Linda Stuntz Mgmt For For For 2 PROPOSAL TO ADOPT AND Mgmt For For For APPROVE OF FINANCIALS AND DIVIDENDS. 3 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Compensation Report (Say on Pay) 4 PROPOSAL TO APPROVE OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Seagate Technology Ticker Security ID: Meeting Date Meeting Status STX CUSIP9 G7945J104 10/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT WILLIAM D. WATKINS AS A Mgmt For For For DIRECTOR 2 ELECT STEPHEN J. LUCZO AS A Mgmt For For For DIRECTOR 3 ELECT FRANK J. BIONDI AS A Mgmt For For For DIRECTOR 4 ELECT WILLIAM W. BRADLEY AS Mgmt For For For A DIRECTOR 5 ELECT DONALD E. KIERNAN AS A Mgmt For For For DIRECTOR 6 ELECT DAVID F. MARQUARDT AS Mgmt For For For A DIRECTOR 7 ELECT LYDIA M. MARSHALL AS A Mgmt For For For DIRECTOR 8 ELECT C.S. PARK AS A Mgmt For For For DIRECTOR 9 ELECT GREGORIO REYES AS A Mgmt For For For DIRECTOR 10 ELECT JOHN W. THOMPSON AS A Mgmt For For For DIRECTOR 11 Amendment to the Executive Officer Mgmt For For For Performance Bonus Plan 12 Ratification of Auditor Mgmt For For For Sequenom, Inc. Ticker Security ID: Meeting Date Meeting Status SQNM CUSIP9 817337405 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ernst-Gunter Afting Mgmt For Withhold Against 1.2 Elect Charles R. Cantor Mgmt For Withhold Against 1.3 Elect John Fazio Mgmt For Withhold Against 1.4 Elect Harry Hixson, Jr. Mgmt For Withhold Against 1.5 Elect Richard Lerner Mgmt For Withhold Against 1.6 Elect Ronald Lindsay Mgmt For Withhold Against 1.7 Elect Harry Stylli Mgmt For Withhold Against 1.8 Elect Kathleen Wiltsey Mgmt For Withhold Against 2 Amendment to the 2006 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Shanda Interactive Entertainment Ltd Ticker Security ID: Meeting Date Meeting Status SNDA CUSIP9 81941Q203 12/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: TIANQIAO CHEN 2 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: DANIAN CHEN 3 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: QIANQIAN LUO 4 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: JINGSHENG HUANG 5 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: CHENGYU XIONG 6 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: BRUNO WU 7 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: QUNZHAO TAN 8 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: GRACE WU Shaw Group Inc. Ticker Security ID: Meeting Date Meeting Status SGR CUSIP9 820280105 01/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect J.M. Bernhard, Jr. Mgmt For For For 1.2 Elect James Barker Mgmt For For For 1.3 Elect Thos. Capps Mgmt For For For 1.4 Elect Daniel Hoffler Mgmt For For For 1.5 Elect David Hoyle Mgmt For For For 1.6 Elect Michael Mancuso Mgmt For For For 1.7 Elect Albert McAlister Mgmt For For For 2 2008 Omnibus Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Approval of Survivor Benefits (Golden Coffins) 5 Transaction of Other Business Mgmt For Against Against Sigma-Aldrich Corporation Ticker Security ID: Meeting Date Meeting Status SIAL CUSIP9 826552101 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Rebecca Bergman Mgmt For For For 1.2 Elect David Harvey Mgmt For For For 1.3 Elect W. Lee McCollum Mgmt For For For 1.4 Elect Jai Nagarkatti Mgmt For For For 1.5 Elect Avi Nash Mgmt For For For 1.6 Elect Steven Paul Mgmt For Withhold Against 1.7 Elect J. Pedro Reinhard Mgmt For For For 1.8 Elect Timothy Sear Mgmt For Withhold Against 1.9 Elect D. Dean Spatz Mgmt For For For 1.10 Elect Barrett Toan Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against Silgan Holdings Inc. Ticker Security ID: Meeting Date Meeting Status SLGN CUSIP9 827048109 05/26/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Anthony Allott Mgmt For Withhold Against 1.2 Elect Jeffrey Crowe Mgmt For Withhold Against 1.3 Elect Edward Lapekas Mgmt For Withhold Against 2 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Solarfun Power Holdings Co. Ltd. Ticker Security ID: Meeting Date Meeting Status SOLF CUSIP9 83415U108 10/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For Against Against 2 Amendment to the 2007 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Southwestern Energy Company Ticker Security ID: Meeting Date Meeting Status SWN CUSIP9 845467109 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lewis Epley, Jr. Mgmt For For For 1.2 Elect Robert Howard Mgmt For For For 1.3 Elect Harold Korell Mgmt For For For 1.4 Elect Vello Kuuskraa Mgmt For For For 1.5 Elect Kenneth Mourton Mgmt For For For 1.6 Elect Charles Scharlau Mgmt For For For 2 Ratification of Auditor Mgmt For For For St. Jude Medical, Inc. Ticker Security ID: Meeting Date Meeting Status STJ CUSIP9 790849103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Brown Mgmt For For For 1.2 Elect Daniel Starks Mgmt For For For 2 Management Incentive Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For Steel Dynamics, Inc. Ticker Security ID: Meeting Date Meeting Status STLD CUSIP9 858119100 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Keith Busse Mgmt For For For 1.2 Elect Mark Millett Mgmt For For For 1.3 Elect Richard Teets, Jr. Mgmt For For For 1.4 Elect John Bates Mgmt For For For 1.5 Elect Frank Byrne Mgmt For For For 1.6 Elect Paul Edgerley Mgmt For For For 1.7 Elect Richard Freeland Mgmt For For For 1.8 Elect Jürgen Kolb Mgmt For For For 1.9 Elect James Marcuccilli Mgmt For For For 1.10 Elect Joseph Ruffolo Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Stericycle, Inc. Ticker Security ID: Meeting Date Meeting Status SRCL CUSIP9 858912108 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Mark Miller Mgmt For For For 1.2 Elect Jack Schuler Mgmt For For For 1.3 Elect Thomas Brown Mgmt For For For 1.4 Elect Rod Dammeyer Mgmt For For For 1.5 Elect William Hall Mgmt For For For 1.6 Elect Jonathan Lord Mgmt For For For 1.7 Elect John Patience Mgmt For For For 1.8 Elect Ronald Spaeth Mgmt For For For 2 Ratification of Auditor Mgmt For For For TD Ameritrade Holding Corp. Ticker Security ID: Meeting Date Meeting Status AMTD CUSIP9 87236Y108 02/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect W. Edmund Clark Mgmt For Withhold Against 1.2 Elect Mark Mitchell Mgmt For Withhold Against 1.3 Elect Joseph Moglia Mgmt For Withhold Against 1.4 Elect Thomas Ricketts Mgmt For Withhold Against 1.5 Elect Fredric Tomczyk Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Teradata Corp. Ticker Security ID: Meeting Date Meeting Status TDC CUSIP9 88076W103 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: PETER Mgmt For For For L. FIORE 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL F. KOEHLER 3 ELECTION OF DIRECTOR: JAMES Mgmt For Against Against M. RINGLER 4 APPROVAL OF THE Mgmt For For For APPOINTMENT OF INDEPENDENT AUDITORS FOR 2009 5 APPROVAL OF THE TERADATA Mgmt For Against Against CORPORATION 2007 STOCK INCENTIVE PLAN 6 APPROVAL OF THE TERADATA Mgmt For For For CORPORATION MANAGEMENT INCENTIVE PLAN Teva Pharmaceutical Industries Ltd. Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 06/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Phillip Frost Mgmt For Against Against 3 Elect Roger Abravanel Mgmt For For For 4 Elect Elon Kohlberg Mgmt For For For 5 Elect Yitzhak Peterburg Mgmt For For For 6 Elect Erez Vigodman Mgmt For For For 7 Appointment of Auditor Mgmt For For For The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect John Bryan Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlbäck Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect Rajat Gupta Mgmt For For For 8 Elect James Johnson Mgmt For For For 9 Elect Lois Juliber Mgmt For For For 10 Elect Lakshmi Mittal Mgmt For For For 11 Elect James Schiro Mgmt For For For 12 Elect Ruth Simmons Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Mgmt For For For Compensation 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CUMULATIVE VOTING 16 Shareholder Proposal Regarding a ShrHoldr Against For Against Simple Majority Vote 17 Shareholder Proposal to Create a ShrHoldr Against Against For Board-Level Committee to Address US Economic Security 18 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report The TJX Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TJX CUSIP9 872540109 06/02/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jose Alvarez Mgmt For For For 1.2 Elect Alan Bennett Mgmt For For For 1.3 Elect David Brandon Mgmt For For For 1.4 Elect Bernard Cammarata Mgmt For For For 1.5 Elect David Ching Mgmt For For For 1.6 Elect Michael Hines Mgmt For For For 1.7 Elect Amy Lane Mgmt For For For 1.8 Elect Carol Meyrowitz Mgmt For For For 1.9 Elect John O'Brien Mgmt For For For 1.10 Elect Robert Shapiro Mgmt For For For 1.11 Elect Willow Shire Mgmt For For For 1.12 Elect Fletcher Wiley Mgmt For For For 2 Amendment to the Stock Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For TIBCO Software Inc. Ticker Security ID: Meeting Date Meeting Status TIBX CUSIP9 88632Q103 04/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Vivek Ranadive Mgmt For For For 1.2 Elect Eric Dunn Mgmt For For For 1.3 Elect Narendra Gupta Mgmt For For For 1.4 Elect Peter Job Mgmt For For For 1.5 Elect Philip Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For Transatlantic Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status TRH CUSIP9 893521104 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ian Chippendale Mgmt For Withhold Against 1.2 Elect John Foos Mgmt For Withhold Against 1.3 Elect John McCarthy Mgmt For Withhold Against 1.4 Elect Robert Orlich Mgmt For Withhold Against 1.5 Elect William Poutsiaka Mgmt For Withhold Against 1.6 Elect Richard Press Mgmt For Withhold Against 1.7 Elect Thomas Tizzio Mgmt For Withhold Against 2 2009 Long Term Equity Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Ultra Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status UPL CUSIP9 903914109 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Watford Mgmt For For For 1.2 Elect Roger Brown Mgmt For For For 1.3 Elect W. Charles Helton Mgmt For For For 1.4 Elect Stephen McDaniel Mgmt For For For 1.5 Elect Robert Rigney Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Climate Change 4 Transaction of Other Business Mgmt For Against Against Union Pacific Corporation Ticker Security ID: Meeting Date Meeting Status UNP CUSIP9 907818108 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Andrew Card, Jr. Mgmt For For For 2 Elect Erroll Davis, Jr. Mgmt For For For 3 Elect Thomas Donohue Mgmt For For For 4 Elect Archie Dunham Mgmt For For For 5 Elect Judith Hope Mgmt For For For 6 Elect Charles Krulak Mgmt For For For 7 Elect Michael McCarthy Mgmt For For For 8 Elect Michael McConnell Mgmt For For For 9 Elect Thomas McLarty III Mgmt For For For 10 Elect Steven Rogel Mgmt For For For 11 Elect José Villarreal Mgmt For For For 12 Elect James Young Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report Varian Medical Systems, Inc. Ticker Security ID: Meeting Date Meeting Status VAR CUSIP9 92220P105 02/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Timothy Guertin Mgmt For For For 1.2 Elect David Martin, Jr. Mgmt For For For 1.3 Elect Ruediger Naumann-Etienne Mgmt For For For 1.4 Elect Venkatraman Thyagarajan Mgmt For For For 2 Amendment to the 2005 Omnibus Mgmt For Against Against Stock Plan 3 TO APPROVE THE VARIAN Mgmt For For For MEDICAL SYSTEMS, INC. MANAGEMENT INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Carrión Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Sandra Moose Mgmt For For For 5 Elect Joseph Neubauer Mgmt For For For 6 Elect Donald Nicolaisen Mgmt For For For 7 Elect Thomas O'Brien Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect John Snow Mgmt For For For 12 Elect John Stafford Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Mgmt For For For Compensation 15 2009 Long-Term Incentive Plan Mgmt For For For 16 2009 Short-Term Incentive Plan Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For Elimination of Stock Options 18 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 20 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 21 Shareholder Proposal Regarding ShrHoldr Against Against For the Approval of Survivor Benefits (Golden Coffins) Vestas Wind Systems A/S Ticker Security ID: Meeting Date Meeting Status CINS K9773J128 03/26/2009 Take No Action Meeting Type Country of Trade Annual Denmark Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Accounts and Reports Mgmt For TNA N/A 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Re-elect Mr. Bent Erik Carlsen as Mgmt For TNA N/A the Members of the Board of Directors 8 Elect Torsten Rasmussen Mgmt For TNA N/A 9 Re-elect Mr. Freddy Frandsen as Mgmt For TNA N/A the Members of the Board of Directors 10 Re-elect Mr. Jorgen Huno Mgmt For TNA N/A Rasmussen as the Members of the Board of Directors 11 Re-elect Mr. Jorn Ankaer Thomsen Mgmt For TNA N/A as the Members of the Board of Directors 12 Re-elect Mr. Kurt Anker Nielsen as Mgmt For TNA N/A the Members of the Board of Directors 13 Elect Mr. Hakan Eriksson as the Mgmt For TNA N/A Members of the Board of Directors 14 Elect Mr. Ola Rollen as the Mgmt For TNA N/A Members of the Board of Directors 15 Appointment of Mgmt For TNA N/A PricewaterhouseCoopers 16 Appointment of KPMG Mgmt For TNA N/A 17 Compensation Policy Mgmt For TNA N/A 18 Authority to Repurchase Shares Mgmt For TNA N/A 19 Non-Voting Agenda Item N/A N/A TNA N/A VISA INC. Ticker Security ID: Meeting Date Meeting Status V CUSIP9 92826C839 10/14/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to the Certificate of Mgmt For For For Incorproation Wal-Mart Stores Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP9 931142103 06/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For Against Against 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Allen Questrom Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation and Gender Identity Expression Anti- Bias Policy 18 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Superior Performance 19 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 20 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Political Contributions and Expenditures Report 21 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 22 Shareholder Proposal Regarding ShrHoldr Against Against For Incentive Compensation in the Form of Stock Options Walter Industries, Inc. Ticker Security ID: Meeting Date Meeting Status WLT CUSIP9 93317Q105 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Howard Clark, Jr. Mgmt For For For 1.2 Elect Jerry Kolb Mgmt For For For 1.3 Elect Patrick Kriegshauser Mgmt For For For 1.4 Elect Joseph Leonard Mgmt For For For 1.5 Elect Victor Patrick Mgmt For For For 1.6 Elect Bernard Rethore Mgmt For For For 1.7 Elect George Richmond Mgmt For For For 1.8 Elect Michael Tokarz Mgmt For For For 1.9 Elect A.J. Wagner Mgmt For For For 2 TO APPROVE A NAME CHANGE Mgmt For For For TO WALTER ENERGY, INC. 3 TO AUTHORIZE THE ISSUANCE Mgmt For Against Against OF PREFERRED STOCK. 4 Shareholder Rights Plan Mgmt For For For 5 Amendment to the 2002 Long-Term Mgmt For For For Incentive Plan Western Union Co. Ticker Security ID: Meeting Date Meeting Status WU CUSIP9 959802109 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Roberto Mendoza Mgmt For For For 2 Elect Michael Miles, Jr. Mgmt For For For 3 Elect Dennis Stevenson Mgmt For For For 4 Ratification of Auditor Mgmt For For For Whiting Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status WLL CUSIP9 966387102 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Volker Mgmt For For For 1.2 Elect William Hahne Mgmt For For For 1.3 Elect Graydon Hubbard Mgmt For For For 2 Ratification of Auditor Mgmt For For For Yum! Brands, Inc. Ticker Security ID: Meeting Date Meeting Status YUM CUSIP9 988498101 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Dorman Mgmt For For For 2 Elect Massimo Ferragamo Mgmt For For For 3 Elect J. David Grissom Mgmt For For For 4 Elect Bonnie Hill Mgmt For For For 5 Elect Robert Holland, Jr. Mgmt For For For 6 Elect Kenneth Langone Mgmt For For For 7 Elect Jonathan Linen Mgmt For For For 8 Elect Thomas Nelson Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Thomas Ryan Mgmt For For For 11 Elect Jing-Shyh Su Mgmt For For For 12 Elect Jackie Trujillo Mgmt For For For 13 Elect Robert Walter Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendment to the Executive Mgmt For For For Incentive Compensation Plan 16 Shareholder Proposal Regarding ShrHoldr Against For Against Vote on Poison Pill 17 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 18 Shareholder Proposal Regarding ShrHoldr Against Against For Food Supply Chain Security and Sustainability 19 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform 20 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Welfare Zoll Medical Corporation Ticker Security ID: Meeting Date Meeting Status ZOLL CUSIP9 989922109 01/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Claflin, II Mgmt For Withhold Against 1.2 Elect Richard Packer Mgmt For Withhold Against 2 Amendment to the 2001 Stock Mgmt For For For Incentive Plan 3 Amendment to the 2006 Non- Mgmt For Against Against Employee Director Stock Option Plan 4 Ratification of Auditor Mgmt For For For Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam New Opportunities Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
